 

Exhibit 10.1

Execution Version

 

[tex10-1logo.jpg]

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

dated as of

 

June 9, 2014

 

among

 

GPT PROPERTY TRUST LP

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

BANK OF AMERICA, N.A.,
as Syndication Agent

 



 

 

J.P. MORGAN SECURITIES LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners and Joint Lead Arrangers

 



 

 

 

 

 

Table of Contents

 

      Page         ARTICLE I Definitions 1         SECTION 1.01. Defined Terms 1
      SECTION 1.02. Classification of Loans and Borrowings 30       SECTION
1.03. Terms Generally 30       SECTION 1.04. Accounting Terms; GAAP 30        
ARTICLE II The Credits 31       SECTION 2.01. Commitments 31       SECTION 2.02.
Loans and Borrowings 31       SECTION 2.03. Requests for Borrowings 32      
SECTION 2.04. Incremental Facilities 33       SECTION 2.05. Swingline Loans 35  
    SECTION 2.06. Letters of Credit 36       SECTION 2.07. Funding of Borrowings
40       SECTION 2.08. Interest Elections 41       SECTION 2.09. Termination and
Reduction of Commitments 42       SECTION 2.10. Repayment of Loans; Evidence of
Debt 43       SECTION 2.11. Prepayment of Loans 43       SECTION 2.12. Fees 44  
    SECTION 2.13. Interest 45       SECTION 2.14. Alternate Rate of Interest 46
      SECTION 2.15. Increased Costs 46       SECTION 2.16. Break Funding
Payments 48       SECTION 2.17. Taxes 48       SECTION 2.18. Payments Generally;
Pro Rata Treatment; Sharing of Set-offs 52         SECTION 2.19. Mitigation
Obligations; Replacement of Lenders 54         SECTION 2.20. Defaulting Lenders
54         SECTION 2.21. Extension of Revolving Maturity Date 56         ARTICLE
III Representations and Warranties 57         SECTION 3.01. Organization; Powers
57       SECTION 3.02. Authorization; Enforceability 57

 

-i-

 

 

Table of Contents

(continued)

 

      Page         SECTION 3.03. Governmental Approvals; No Conflicts 57      
SECTION 3.04. Financial Condition; No Material Adverse Change 57       SECTION
3.05. Properties 58       SECTION 3.06. Litigation and Environmental Matters 58
      SECTION 3.07. Compliance with Laws and Agreements 59       SECTION 3.08.
Investment Company Status 59       SECTION 3.09. Taxes 59       SECTION 3.10.
ERISA 59       SECTION 3.11. Disclosure 59       SECTION 3.12. Anti-Corruption
Laws and Sanctions 59       SECTION 3.13. Federal Reserve Board Regulations 60  
    SECTION 3.14. Subsidiaries 60       SECTION 3.15. Solvency 60       SECTION
3.16. REIT Status 60       SECTION 3.17. Insurance 60       ARTICLE IV
Conditions 60       SECTION 4.01. Effective Date 60       SECTION 4.02. Each
Credit Event 62         ARTICLE V Affirmative Covenants 63         SECTION 5.01.
Financial Statements; Ratings Change and Other Information 63       SECTION
5.02. Notices of Material Events 64       SECTION 5.03. Existence; Conduct of
Business; REIT Status 65       SECTION 5.04. Payment of Obligations 65      
SECTION 5.05. Maintenance of Properties; Insurance 65       SECTION 5.06. Books
and Records; Inspection Rights 65       SECTION 5.07. Compliance with Laws 66  
    SECTION 5.08. Use of Proceeds and Letters of Credit 66       SECTION 5.09.
Accuracy Of Information 66       SECTION 5.10. Notices of Asset Sales,
Encumbrances or Dispositions 66

 

-ii-

 

 

Table of Contents

(continued)

 

    Page       SECTION 5.11. Additional Guarantors; Additional Unencumbered
Properties 67       SECTION 5.12. Releases of Guaranties 68         ARTICLE VI
Negative Covenants 68         SECTION 6.01. Indebtedness 68       SECTION 6.02.
Liens 69       SECTION 6.03. Fundamental Changes; Changes in Business; Asset
Sales 69       SECTION 6.04. Investments 70       SECTION 6.05. Swap Agreements
70       SECTION 6.06. Restricted Payments 70       SECTION 6.07. Transactions
with Affiliates 71       SECTION 6.08. Restrictive Agreements 71       SECTION
6.09. Sale and Leaseback 71       SECTION 6.10. Changes in Fiscal Periods 71    
  SECTION 6.11. Payments and Modifications of Subordinate Debt 72       SECTION
6.12. Financial Covenants 72         ARTICLE VII Events of Default 73      
ARTICLE VIII The Administrative Agent 76       ARTICLE IX Miscellaneous 78      
  SECTION 9.01. Notices 78       SECTION 9.02. Waivers; Amendments 79      
SECTION 9.03. Expenses; Indemnity; Damage Waiver 80       SECTION 9.04.
Successors and Assigns 82       SECTION 9.05. Survival 85       SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution 86       SECTION
9.07. Severability 86       SECTION 9.08. Right of Setoff 86       SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process 86       SECTION
9.10. WAIVER OF JURY TRIAL 87       SECTION 9.11. Headings 87

 

-iii-

 

 

Table of Contents

(continued)

 

      Page       SECTION 9.12. Confidentiality 88       SECTION 9.13. Material
Non-Public Information 88       SECTION 9.14. Authorization to Distribute
Certain Materials to Public-Siders 89       SECTION 9.15. Interest Rate
Limitation 89       SECTION 9.16. USA PATRIOT Act 89       SECTION 9.17. No
Advisory or Fiduciary Responsibility 90

 

-iv-

 

 

SCHEDULES:

 

Schedule CDOS — CDO Subsidiaries

Schedule EGL — Eligible Ground Leases

Schedule ES — Excluded Subsidiaries

Schedule 2.01 — Lenders; Commitments

Schedule 3.05 — Unencumbered Properties

Schedule 3.06 — Disclosed Matters

Schedule 3.14 — Subsidiaries

Schedule 6.08 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Borrowing Request

Exhibit C-1 — U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit C-2 — U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes

Exhibit C-3 — U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit C-4 — U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D — Forms of Notes

Exhibit E — Form of Compliance Certificate

 

-i-

 

 



REVOLVING CREDIT AND TERM LOAN AGREEMENT (as amended, restated, extended,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of June 9, 2014, among GPT PROPERTY TRUST LP, the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Revolving Commitments and/or New Term Loans which shall be
consistent with the applicable provisions of this Agreement relating to New
Revolving Commitments and/or New Term Loans and otherwise reasonably
satisfactory to the Administrative Agent, the Company and the Borrower.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Adjusted Net Operating Income” means, for any fiscal period for any Real Estate
Asset, (a) the Net Operating Income (or proportionate share of Net Operating
Income from a Real Estate Asset owned jointly by an Investment Affiliate) from
such Real Estate Asset minus (b) for only those Real Estate Assets which are not
subject to a triple net lease, a reserve for capital expenditures and
replacements equal to $0.20 per square foot per annum for such Real Estate
Asset.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder, and any successor thereto
appointed pursuant to Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

1

 

 

“Agency Site” means the Electronic System (other than e-mail and e-fax)
established by the Administrative Agent to administer this Agreement.

 

“Agent Party” has the meaning assigned to it in Section 9.01(d).

 

“Agreement” has the meaning assigned to it in the recitals.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate if a
Eurodollar Borrowing with a one month Interest Period was being made on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%, provided that, for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the LIBO Screen Rate at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company, the Borrower and its Subsidiaries from
time to time concerning or relating to bribery or corruption.

 

“Applicable Credit Rating” means a rating assigned to the Borrower’s Index Debt
by Moody’s, S&P or Fitch.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum determined as set forth below.

 

(a)          From and after the Effective Date and until the Debt Rating Pricing
Election Date, the Applicable Rates shall be determined as follows:

 

(i)          for Revolving Loans, the “Eurodollar - Applicable Rate” or the “ABR
- Applicable Rate”, as the case may be, shall be determined by the range into
which the Total Leverage Ratio falls in the table below:

 

RATIO LEVEL  TOTAL
LEVERAGE
RATIO  EURODOLLAR -
APPLICABLE
RATE   ABR -
APPLICABLE
RATE  Level I  <40%   1.35%   0.35% Level II  > 40% and < 45%   1.50%   0.50%
Level III  > 45% and < 50%   1.65%   0.65% Level IV  > 50% and < 55%   1.85% 
 0.85% Level V  > 55%   2.05%   1.05%

 

2

 

 

(ii)         for Term Loans, the “Eurodollar - Applicable Rate” or the “ABR -
Applicable Rate”, as the case may be, shall be determined by the range into
which the Total Leverage Ratio falls in the table below:

 

RATIO LEVEL  TOTAL
LEVERAGE
RATIO  EURODOLLAR -
APPLICABLE
RATE   ABR -
APPLICABLE
RATE  Level I  < 40%   1.30%   0.30% Level II  > 40% and < 45%   1.45%   0.45%
Level III  > 45% and < 50%   1.60%   0.60% Level IV  > 50% and < 55%   1.80% 
 0.80% Level V  > 55%   2.00%   1.00%

 

 

For purposes of this clause (a), any increase or decrease in the Applicable Rate
resulting from a change in the Total Leverage Ratio shall become effective as of
the first Business Day immediately following the date a compliance certificate
is delivered in accordance with Section 5.01(d); provided, however, that if such
compliance certificate is not delivered in accordance with Section 5.01(d) and
has not been delivered within thirty (30) days after notice from the
Administrative Agent or the Required Lenders to the Borrower notifying the
Borrower of the failure to deliver such compliance certificate on the date when
due in accordance with Section 5.01(d), then the Applicable Rate shall be the
percentage that would apply to the Level V Ratio and it shall apply as of the
first Business Day after the date on which such compliance certificate was
required to have been delivered. The Applicable Rate from the Effective Date
until the delivery of the compliance certificate for the fiscal quarter ending
June 30, 2014 shall be based on Level III.

 

If at any time the financial statements upon which the Applicable Rate was
determined were incorrect (whether based on a restatement, fraud or otherwise),
the Borrower shall be required to retroactively pay any additional amount that
the Borrower would have been required to pay if such financial statements had
been accurate at the time they were delivered.

 

(b)          From and after the Debt Rating Pricing Election Date, the
Applicable Rates and the Facility Fee Rate shall be determined as follows:

 

(i)          for Revolving Loans, the “Eurodollar - Applicable Rate”, the “ABR -
Applicable Rate” or the “Facility Fee Rate”, as the case may be, shall be
determined solely by the Applicable Credit Ratings in the table below:

 

3

 

 

RATINGS
LEVEL  MOODY’S/
S&P/Fitch
APPLICABLE
CREDIT
RATING  EURODOLLAR
- APPLICABLE
RATE   ABR-
APPLICABLE
RATE   FACILITY
FEE
RATE  Level I Rating  A3/A- or higher   0.925%   0%   0.125% Level II Rating 
Baa1/BBB+   1.00%   0%   0.15% Level III Rating  Baa2/BBB   1.10%   0.10% 
 0.25% Level IV Rating  Baa3/BBB-   1.30%   0.30%   0.25% Level V Rating  Below
Baa3/BBB- or unrated   1.70%   0.70%   0.30%

 

(ii)         for Term Loans, the “Eurodollar - Applicable Rate” or the “ABR -
Applicable Rate”, as the case may be, shall be determined solely by the
Applicable Credit Ratings in the table below:

 

RATINGS
LEVEL  MOODY’S/
S&P/FITCH
APPLICABLE
CREDIT RATING  EURODOLLAR
- APPLICABLE
RATE   ABR-
APPLICABLE
RATE  Level I Rating  A3/A- or higher   1.00%   0% Level II Rating  Baa1/BBB+ 
 1.10%   0.10% Level III Rating  Baa2/BBB   1.25%   0.25% Level IV Rating 
Baa3/BBB-   1.50%   0.50% Level V Rating  Below Baa3/BBB- or unrated   1.95% 
 0.95%

 

For purposes of this clause (b), if at any time the Borrower has two (2)
Applicable Credit Ratings, the Applicable Rate and Facility Fee Rate shall be
the rate per annum applicable to the highest Applicable Credit Rating; provided
that if the highest Applicable Credit Rating and the lowest Applicable Credit
Rating are more than one ratings category apart, the Applicable Rate and
Facility Fee Rate shall be the rate per annum applicable to Applicable Credit
Rating that is one ratings category below the highest Applicable Credit Rating.
If at any time the Borrower has three (3) Applicable Credit Ratings, and such
Applicable Credit Ratings are split, then: (A) if the difference between the
highest and the lowest such Applicable Credit Ratings is one ratings category
(e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate and
Facility Fee Rate shall be the rate per annum that would be applicable if the
highest of the Applicable Credit Ratings were used; and (B) if the difference
between such Applicable Credit Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the Applicable Rate and Facility Fee
Rate shall be the rate per annum that would be applicable if the average of the
two (2) highest Applicable Credit Ratings were used, provided that if such
average is not a recognized rating category, then the Applicable Rate and
Facility Fee Rate shall be the rate per annum that would be applicable if the
second highest Applicable Credit Rating of the three were used. If at any time
the Borrower has only one Applicable Credit Rating (and such Credit Rating is
from Moody’s or S&P), the Applicable Rate and Facility Fee Rate shall be the
rate per annum applicable to such Applicable Credit Rating. If the Borrower does
not have an Applicable Credit Rating from either Moody’s or S&P, the Applicable
Rate and Facility Fee Rate shall be the rate per annum applicable to an
Applicable Credit Rating of “below BBB-/Baa3 or unrated” in the tables above.

 

4

 

 

Each change in the Applicable Rate and Facility Fee Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate and Facility Fee Rate shall be determined by reference to the
rating most recently in effect prior to such change or cessation.

 

Any adjustment in the Applicable Rate shall be applicable to all existing Loans.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Authorized Officer” means any of the Chief Executive Officer, President,
Financial Officer or General Counsel of the general partner of the Borrower.

 

“Availability Period” means, with respect to the Revolving Facility, the period
from and including the Effective Date to but excluding the earlier of the
Revolving Maturity Date and the date of termination of the Revolving
Commitments.

 

“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Credit Exposure then
outstanding; provided, that in calculating any Lender’s Revolving Credit
Exposure for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.12(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

5

 

 

“Bank of America Portfolio” means the portfolio of properties leased to Bank of
America, N.A. under a master lease which as of the Effective Date consist of the
properties identified on Schedule 3.05 as the Bank of America Portfolio.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” means GPT Property Trust LP, a Delaware limited partnership.

 

“Borrowing” means (a) Loans (or in the case of Term Loans, each portion thereof)
of the same Type and Class, made, converted or continued on the same date and,
in the case of Eurodollar Loans (or in the case of Term Loans, each portion
thereof), as to which a single Interest Period is in effect or (b) a Swingline
Loan.

 

“Borrowing Request” means a request in substantially the form of Exhibit B
hereto by the Borrower for a Borrowing in accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capitalization Rate” means (a) 7.25% for each Real Estate Asset that is part of
the Bank of America Portfolio and (b) 7.50% for each other Real Estate Asset.

 

6

 

 

“Capitalized Loan Fees” means, with respect to any Person, and with respect to
any period, any upfront, closing or similar fees paid by in connection with the
incurrence or refinancing of Indebtedness during such period that are
capitalized on the balance sheet of such Person.

 

“Cash Equivalents” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b)          marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
issuance and having, at the time of the acquisition thereof, a rating of at
least A1 from S&P or at least P1 from Moody’s;

 

(c) investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any Lender or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

 

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

“CDO” means a structured asset-backed security commonly known as a
“collateralized debt obligation”.

 

“CDO Subsidiaries” means Excluded Subsidiaries that constitute the Company’s CDO
entities and are listed on Schedule CDOS attached hereto.

 

7

 

 

“Change in Control” means: (a) for any reason whatsoever any “person” or “group”
(within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
Effective Date) shall beneficially own a percentage of the then outstanding
Equity Interests of the Company having the power, directly or indirectly, to
vote for the election of directors (or their equivalent) of the Company (“Voting
Equity Interests”) that is more than 35% of the outstanding Voting Equity
Interests of the Company; or any “person” or “group” otherwise acquires the
power to direct, directly or indirectly, the management or policies of the
Company; or (b) during any period of 12 consecutive months, individuals who at
the beginning of any such 12-month period constituted the Board of Directors of
Company (together with any new directors whose election by such Board or whose
nomination for election by the shareholders of Company was approved by a vote of
a majority of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Company then in office; (c) the Company shall cease to
be the sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower; or (d)
the Company shall cease to directly or indirectly own at least 60% of the
limited partnership interests in the Borrower.

 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date such
Lender or Issuing Bank became a party to this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, with respect to each Lender, its Revolving Commitment and/or
its Term Loan Commitment, as the context may require.

 

“Commitment Fee Rate” means, to the extent in effect as calculated on a daily
basis, for any calendar quarter (a) 0.25% per annum, if the average daily
Revolving Commitment Utilization Percentage for such quarter is less than 50%,
and (b) 0.15% per annum, if the average daily Revolving Commitment Utilization
Percentage for such quarter is greater than or equal to 50%.

 

“Communications” has the meaning assigned to it in Section 9.01(d).

 

“Company” means Gramercy Property Trust, Inc., a Maryland corporation.

 

8

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means for any period, without duplication, an amount equal
to the net income or loss of the Company and its subsidiaries (other than CDO
Subsidiaries) on a consolidated basis determined in accordance with GAAP (before
minority interests and excluding losses attributable to the sale or other
disposition of assets and the adjustment for so-called “straight-line rent
accounting” and excluding all items attributable to CDO Subsidiaries) for such
period plus (x) the following to the extent deducted in computing such
consolidated net income or loss for such period: (i) Consolidated Interest
Expense for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable, (iii) depreciation and amortization for such
period, (iv) other non-cash charges for such period, (v) acquisition costs for
such period with respect to all Real Estate Assets acquired by the Borrower or
any of its Subsidiaries and (vi) all losses attributable to the sale or other
disposition of assets in such period, and minus (y) to the extent included in
computing such consolidated net income or loss for such period, all gains
attributable to the sale or other disposition of assets or debt restructurings
in such period, adjusted to include the pro rata share of the Company and its
subsidiaries (other than CDO Subsidiaries) on a consolidated basis of the net
income or loss of all Investment Affiliates for such period, determined and
adjusted in the same manner as provided above in this definition with respect to
the net income or loss of the Company and its subsidiaries on a consolidated
basis; provided that if during any period for which Consolidated EBITDA is being
determined, the Borrower or any of its Subsidiaries (other than the CDO
Subsidiaries) have one or more New Acquisitions which are subject to leases that
contain free rent or other rent reduction provisions that are in effect at any
time during such period, then for purposes of determining Consolidated EBITDA
for such period, the rental or other income attributable to such leases while
such free rent or rent reduction period is in effect (but in no event longer
than 6-months for any such lease) shall be determined on a straight-line rent
accounting basis.

 

“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (a) Consolidated Interest Expense of the type described in clause (i) of the
definition thereof (without giving effect to the parenthetical clause at the end
of such clause (i)) for such period plus (b) the aggregate amount of scheduled
principal payments attributable to Total Indebtedness (excluding optional
prepayments and scheduled principal payments due on maturity of any such
Indebtedness) required to be made during such period by the Company or any of
its consolidated subsidiaries plus (c) a percentage of all such scheduled
principal payments required to be made during such period by any Investment
Affiliate on Indebtedness taken into account in calculating Consolidated
Interest Expense equal to the greater of (x) the percentage of the principal
amount of such Indebtedness for which the Company or any of its subsidiaries
(other than the CDO Subsidiaries) is liable and (y) the pro rate share of the
Company and such subsidiaries on a consolidated basis of such Investment
Affiliate plus (d) dividends on the Company’s preferred stock required to be
made during such period pursuant to the Company’s organizational documents plus
(e) all rental payments due and payable with respect to such period under ground
leases of any properties at which the Company and/or any of such subsidiaries
are tenants.

 

9

 

 

“Consolidated Interest Expense” means, for any period for the Company and its
Subsidiaries (but excluding the CDO Subsidiaries), the sum (without duplication)
for such period of: (i) total interest expense, whether paid or accrued, of the
Company and such subsidiaries, including fees payable in connection with this
Agreement, charges in respect of letters of credit and the portion of any
Capital Lease Obligations allocable to interest expense, including the Company’s
and such subsidiaries’ share of interest expenses in Joint Ventures but
excluding amortization or write-off of debt discount and expense (except as
provided in clause (ii) below), (ii) amortization of costs related to interest
rate protection contracts and rate buydowns, (iii) capitalized interest, (iv)
amortization of Capitalized Loan Fees of the Company and such subsidiaries, (v)
interest incurred on any liability or obligation that constitutes a Contingent
Obligation of the Company and such subsidiaries and (vi) to the extent not
include in clauses (i), (ii), (iii), (iv) and (v) each of the Company’s and such
subsidiaries’ pro rata share of all interest expense and other amounts of the
type referred to in such clauses of any Investment Affiliate.

 

“Consolidated Tangible Net Worth” means, at any date of determination, (i)
stockholders’ equity of the Company and its subsidiaries on a consolidated basis
at such time, determined in accordance with GAAP, plus (ii) accumulated
depreciation and amortization, minus (iii) goodwill and intangible assets, other
than lease intangibles; provided that Consolidated Tangible Net Worth shall be
adjusted to exclude the CDO Subsidiaries.

 

“Contingent Obligations” means, as to any Person, without duplication, (a) any
contingent obligation of such Person required to be included in such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
included in the disclosure contained in the footnotes to such Person’s financial
statements in accordance with GAAP, guaranteeing partially or in whole any
Nonrecourse Indebtedness, lease, dividend or other obligation, exclusive of (i)
contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and (ii) guarantees of non-monetary obligations (other than
guarantees of completion), in each case under clauses (i) and (ii) which have
not yet been called on or quantified, of such Person or of any other Person. The
amount of any Contingent Obligation described in clause (b) above in this
definition shall be deemed to be (A) with respect to a guaranty of interest,
interest and principal, or operating income, the sum of all payments required to
be made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (x) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (B) with respect to all
guarantees not covered by the preceding clause (A), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and in the footnotes to the
most recent financial statements required to be delivered pursuant to Sections
5.01(a) and 5.01(b). Notwithstanding anything contained herein to the contrary,
guarantees of completion or other performance shall not be deemed to be
Contingent Obligations unless and until a claim for payment has been made
thereunder, at which time any such guaranty of completion or other performance
shall be deemed to be a Contingent Obligation in an amount equal to any such
claim. Subject to the preceding sentence, (1) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is Recourse Indebtedness, directly or indirectly to such Person or any
of its Subsidiaries), the amount of such guaranty shall be deemed to be 100%
thereof unless and only to the extent that (i) such other Person has delivered
cash or Cash Equivalents to secure all or any part of such Person’s obligations
under such joint and several guaranty (in which case the amount of such guaranty
shall be reduced by the amount of such cash or Cash Equivalents) or (ii) such
other Person holds an Investment Grade Rating from any of Fitch, Moody’s or S&P,
or has creditworthiness otherwise reasonably acceptable to the Administrative
Agent (in which case the amount of such guaranty shall be zero), and (2) in the
case of a guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person. Notwithstanding anything contained
herein to the contrary, “Contingent Obligations” shall not be deemed to include
guarantees of loan commitments or of construction loans to the extent the same
have not been drawn.

 

10

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Debt Rating Pricing Election Date” means the date on which (a) the Borrower has
received an Investment Grade Rating from Moody’s or S&P and such Investment
Grade Rating continues to exist on the date that the Borrower gives its election
notice described below and (b) the Borrower has delivered written notice to the
Administrative Agent (which shall promptly notify each of the Lenders) of its
election (which shall be irrevocable) to have the Applicable Rates determined by
reference to the Applicable Credit Ratings instead of the Total Leverage Ratio.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

11

 

 

“Development Property” means a Real Estate Asset owned by the Borrower or one of
its Subsidiaries on which the construction of an office, industrial and/or
retail building has commenced, other than any Real Estate Asset with respect to
which any interruption of construction has lasted for more than one hundred and
twenty (120) consecutive days and is then continuing. Such Real Estate Asset
shall be treated as a Development Property until construction is completed and a
certificate of occupancy (or its equivalent in the applicable jurisdiction) has
been issued.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Equity Interests which are not Disqualified Equity Interests)
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (in each case, other than solely as a result of, a
change of control or asset sale), in whole or in part, in each case prior to the
date that is 91 days after the latest Maturity Date; provided, however, that if
such Equity Interests are issued to any plan for the benefit of employees of the
Company or its direct or indirect subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased in order to
satisfy applicable statutory or regulatory obligations.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which is
June 9, 2014.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of their respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security systems.

 

12

 

 

“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender) or any
Affiliate or Approved Fund thereof; (ii) a commercial bank having total assets
in excess of $2,500,000,000; (iii) the central bank of any country which is a
member of the Organization for Economic Cooperation and Development; or (iv) a
finance company or other financial institution reasonably acceptable to the
Administrative Agent, which is regularly engaged in making, purchasing or
investing in loans and having total assets in excess of $300,000,000 or is
otherwise reasonably acceptable to the Administrative Agent. For the avoidance
of doubt, no Ineligible Institution is an Eligible Assignee.

 

“Eligible Ground Lease” means each ground lease existing on the date of this
Agreement and listed on Schedule EGL and each ground lease entered into or
acquired after the date hereof that would constitute a financeable ground lease
to a prudent institutional lender in the business of making commercial real
estate loans and, accordingly, provide customary protections for a potential
leasehold mortgagee including a remaining term, including any optional extension
terms exercisable unilaterally by the tenant, of no less than 35 years from the
Effective Date.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

13

 

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Subsidiaries” means the Subsidiaries of the Borrower listed on
Schedule ES attached hereto, as such Schedule ES may be updated by an Authorized
Officer of the Borrower to include (a) any Subsidiary acquired pursuant to an
acquisition permitted hereunder which is financed with Secured Indebtedness that
is permitted by this Agreement and each Subsidiary thereof that guarantees such
Secured Indebtedness (in each case to the extent that guaranteeing the
Obligations is prohibited by such Secured Indebtedness), (b) any Subsidiary of
an Excluded Subsidiary, (c) any Subsidiary that is not a Wholly-Owned Subsidiary
of the Borrower, and is either acquired pursuant to an acquisition permitted
hereunder or formed in a manner not expressly prohibited hereunder, and is
prohibited by its organizational documents from giving a guaranty of the
Obligations and (d) any Subsidiary of the Borrower organized in a jurisdiction
other than the United States or any state thereof; provided that each such
Subsidiary shall cease to be an Excluded Subsidiary hereunder if such Secured
Indebtedness is repaid or becomes unsecured or if such Subsidiary ceases to
guarantee such secured Indebtedness or if such Subsidiary ceases to be
prohibited from giving a guaranty, as applicable.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such Loan, Letter of Credit or Commitment (other than
pursuant to an assignment requested by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

14

 

 

“Facility” means each of the Term Loan Facility and the Revolving Facility (and
collectively, the “Facilities”).

 

“Facility Fee Rate” means that rate determined pursuant to paragraph (b) of the
definition of “Applicable Rate”.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the general partner of the Borrower or the
Company, as applicable.

 

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

 

“Fitch” means Fitch, Inc.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

15

 

 

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty.

 

“Guarantors” means the Company and the Subsidiary Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.

 

“Increased Amount Date” has the meaning assigned to such term in Section 2.04.

 

“Incremental Commitments” has the meaning assigned to such term in Section 2.04.

 

“Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables and accrued expenses incurred by such Person
in the ordinary course of business) and only to the extent such obligations
constitute indebtedness for purposes of GAAP, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Disqualified Equity Interests of such Person (other than
(i) obligations existing on the Effective Date that any direct or indirect
parent of such Person has the right (subject to satisfaction of applicable
securities law requirements, including the filing of registration statements) to
satisfy by delivery of its Equity Interests, (ii) obligations that any direct or
indirect parent of such Person is given the right to satisfy by delivery of its
Equity Interests and (iii) obligations with respect to preferred stock of the
Company), (h) all Contingent Obligations of such Person in respect of the
foregoing clauses (a) through (g), (i) all obligations of the kind referred to
in clause (a) through (h) above secured by any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) the “mark to market” liability of such Person in respect of
Swap Agreements. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. The amount of any Indebtedness under clause (i) above shall
be limited to the lesser of the amount of such Indebtedness that is Nonrecourse
Indebtedness or the fair market value of the assets securing such Indebtedness
that is Nonrecourse Indebtedness, as reasonably determined by the Borrower. The
amount of Indebtedness of any Person shall be calculated at the outstanding
principal amount based on the contract and not reflecting purchase accounting or
other adjustments pursuant to GAAP.

 

16

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower or any of its Affiliates, (d) a company, partnership,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof or (e) a company, partnership,
investment vehicle or trust which has a controlling interest in any company,
partnership, trust or other entity which (i) is a competitor of the Company or
the Borrower or (ii) invests, as one of its primary lines of business, in real
estate assets similar to the Real Estate Assets.

 

“Information Memorandum” means the Confidential Information Memorandum dated May
2014 relating to the Borrower and the Transactions.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (iii) no Interest Period shall extend beyond
the then applicable Maturity Date for the applicable Facility. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing or Term Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

17

 

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Investment Affiliate” means any unconsolidated subsidiary or Joint Venture of
the Company, the Borrower and their consolidated subsidiaries; provided that no
CDO Subsidiary shall be included as an Investment Affiliate.

 

“Investment Grade Rating” means an Applicable Credit Rating of Baa3 or better
from Moody’s, BBB- or better from S&P, or BBB- or better from Fitch.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank (or
another Lender, with the consent of such Lender and the Borrower), in which case
the term “Issuing Bank” shall include any such Affiliate (or such Lender) with
respect to Letters of Credit issued by such Affiliate (or such Lender).

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Revolving Percentage of the total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.04 or an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender and the Issuing Bank.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

18

 

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and provided,
further, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement (including without limitation, schedules
and exhibits hereto) the Notes, the Guaranties, and any other agreements entered
into in connection herewith or therewith by the Borrower or any other Loan Party
with or in favor of the Administrative Agent and/or the Lenders, including any
amendments, modifications or supplements hereto or thereto or waivers hereof or
thereof.

 

“Loan Parties” means the Borrower and each Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Major Acquisition” means (a) a single transaction for the purpose of or
resulting, directly or indirectly, in the acquisition (including, without
limitation, a merger or consolidation or any other combination with another
Person) by one or more of the Borrower and its Subsidiaries of properties or
assets of a Person for a gross purchase price equal to or in excess of 10% of
Total Asset Value (without giving effect to such acquisition) or (b) one or more
transactions for the purpose of or resulting, directly or indirectly, in the
acquisition (including, without limitation, a merger or consolidation or any
other combination with another Person) by one or more of the Borrower and its
Subsidiaries of properties or assets of a Person in any two consecutive fiscal
quarters for an aggregate gross purchase price equal to or in excess of 10% of
Total Asset Value (without giving effect to such acquisitions).

 

19

 

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company, the Borrower and the
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under this Agreement or any other Loan Document or (c) the
validity or enforceability of this Agreement or any other Loan Document or the
rights of or remedies available to the Administrative Agent and the Lenders
under this Agreement or any other Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) and obligations in respect of one or more Swap Agreements, of any one or
more of the Company, the Borrower and its Subsidiaries (other than CDO
Subsidiaries) in an aggregate principal amount exceeding (x) $20,000,000, in the
case of Recourse Indebtedness, and (y) $75,000,000, in the case of Nonrecourse
Indebtedness.

 

“Material Subsidiary” means (a) each Subsidiary of the Borrower that directly or
indirectly owns or leases an Unencumbered Property or owns a Mortgage Note that
is included in the calculation of Unencumbered Asset Value and (b) each other
Subsidiary of the Borrower that has assets that constitute more than 10% of
Total Asset Value, other than an Excluded Subsidiary.

 

“Maturity Date” means the Revolving Maturity Date and/or the Term Loan Maturity
Date, as the context may require.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Note” means a note receivable held by the Borrower or one of its
Subsidiaries that is secured by a mortgage Lien on real property.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Negative Pledge” means a provision of any document, instrument or agreement
(including any charter, by-laws or other organizational documents), other than
this Agreement or any other Loan Document, that prohibits, restricts or limits,
or purports to prohibit, restrict or limit, the creation or assumption of any
Lien on any assets of a Person as security for the Indebtedness of such Person
or any other Person, or entitles another Person to obtain or claim the benefit
of a Lien on any assets of such Person; provided, however, that an agreement
that conditions a Person’s ability to encumber its assets upon the maintenance
of one or more specified ratios that limit such Person’s ability to encumber its
assets but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

“Net Operating Income” means, with respect to any Real Estate Asset for any
period, property rental and other income attributable to such Real Estate Asset
minus all expenses and other proper charges incurred in connection with the
operation of such Real Estate Asset (including, without limitation, real estate
taxes, management fees, payments under ground leases and bad debt expenses)
during such period; but, in any case, calculated before (i.e. without regard to)
payment of or provision for debt service charges for such period, income taxes
for such period, capital expenses for such period, and depreciation,
amortization, and other non-cash expenses for such period, all as determined in
accordance with GAAP (except that (a) any rent leveling adjustments and (b) any
SFAS 141 amortization shall be excluded from rental income); provided that Net
Operating Income shall be adjusted to exclude the CDO Subsidiaries.

 

20

 

 

“New Acquisition” means any Real Estate Asset acquired by the Borrower or its
subsidiaries within one year of any date of determination.

 

“New Revolving Commitments” has the meaning assigned to such term in Section
2.04.

 

“New Revolving Loan Lender” has the meaning assigned to such term in Section
2.04.

 

“New Term Loan Commitments” has the meaning assigned to such term in
Section 2.04.

 

“New Term Loan Lender” has the meaning assigned to such term in Section 2.04.

 

“New Term Loan” has the meaning assigned to such term in Section 2.04.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money (or the portion thereof) in respect of which recourse for payment
(except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then in the event of any such claim, only a portion of such Indebtedness in an
amount equal to the amount of such claim shall no longer constitute “Nonrecourse
Indebtedness” for the period that such portion is subject to such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

 

“Non-Wholly-Owned Subsidiary” means any Subsidiary of a Person which is not a
Wholly-Owned Subsidiary of such Person.

 

“Note” means any promissory note delivered by the Borrower pursuant to Section
2.10(e).

 

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and LC Disbursements and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

 

21

 

 

“Occupancy Rate” means, with respect to a property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
property actually occupied by tenants that are not affiliated with the Borrower,
pursuant to binding leases as to which no monetary default has occurred and has
continued unremedied for 60 or more days to (b) the aggregate net rentable
square footage of such property. For purposes of this definition of “Occupancy
Rate”, a tenant shall be deemed to actually occupy a property (i) if a material
portion of the leased premises or, if more than one property is subject to a
single lease or master lease, a material portion of such properties, is
occupied, whether by the tenant or by one or more subtenants or (ii)
notwithstanding a temporary cessation of operations for renovation, repairs or
other temporary reason, or for the purpose of completing tenant build-out or
that is otherwise scheduled to be open for business within 90 days of the date
of such determination.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Parent Guaranty” means the Guaranty dated as of the date hereof from the
Company in favor of the Administrative Agent for the benefit of the Lenders.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Patriot Act” has the meaning assigned to such term in Section 9.16.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

22

 

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

 

(g) the interests of lessees and lessors under leases or subleases of, and the
interest of managers or operators with respect to, real or personal property
made in the ordinary course of business;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal offices located in New York City; each change in the Prime Rate shall
be effective from and including the date such change is publicly announced as
being effective.

 

“Pro-Rata Share” means, with respect to any Lender, the percentage of the total
Term Loan Exposure, Revolving Credit Exposure and unused Commitments represented
by such Lender’s Term Loan Exposure, Revolving Credit Exposure and unused
Commitments.

 

“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then directly owned in whole or in part by the Borrower
or any of its Subsidiaries in any property.

 

23

 

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

 

“Recourse Indebtedness” means any Indebtedness that is not Nonrecourse
Indebtedness.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et seq. of the Code or any
successor provisions.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.

 

“Required Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the total Term Loan Exposures or the total Revolving
Commitments, as the case may be, outstanding under such Facility (or, in the
case of the Revolving Facility, after any termination of the Revolving
Commitments, the holders of more than 50% of the total Revolving Credit
Exposures); provided that, in the event any Lender shall be a Defaulting Lender,
then for so long as such Lender is a Defaulting Lender, “Required Facility
Lenders” means Lenders (excluding all Defaulting Lenders) having more than 50%
of the total Term Loan Exposures or the total Revolving Commitments (or total
Revolving Credit Exposures), as the case may be, outstanding under such Facility
(excluding the Term Loan Exposures, Revolving Commitments and Revolving Credit
Exposures, as applicable, of all Defaulting Lenders).

 

“Required Lenders” means, at any time, Lenders having Term Loan Exposures,
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Term Loan Exposures, Revolving Credit Exposures and unused
Commitments at such time; provided that, in the event any of the Lenders shall
be a Defaulting Lender, then for so long as such Lender is a Defaulting Lender,
“Required Lenders” means Lenders (excluding all Defaulting Lenders) having Term
Loan Exposures, Revolving Credit Exposures and unused Commitments representing
more than 50% of the sum of the total Term Loan Exposures, Revolving Credit
Exposures and unused Commitments of such Lenders (excluding all Defaulting
Lenders) at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

 

“Revolving Borrowing” means a Borrowing of Revolving Loans.

 

24

 

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.04, and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, in the Additional Credit Extension
Amendment, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is $200,000,000.

 

“Revolving Commitment Utilization Percentage” means, on any date, the percentage
equal to a fraction (a) the numerator of which is the total Revolving Credit
Exposures and (b) the denominator of which is the total Revolving Commitments;
provided that in calculating the total Revolving Credit Exposures for purposes
of Section 2.12(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.

 

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

 

“Revolving Facility” means the Revolving Commitments and the Revolving Loans and
Swingline Loans made, and Letters of Credit issued, thereunder.

 

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a) and Section 2.03.

 

“Revolving Maturity Date” means June 9, 2018, subject to extension as provided
in Section 2.21.

 

“Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Revolving Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“S&P” means Standard & Poor’s.

 

“Sanctioned Country” means at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or the United Nations Security Council, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.

 

25

 

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council.

 

“SEC” means the Securities and Exchange Commission of the United States of
America.

 

“Secured Indebtedness” means the portion of Total Indebtedness which is secured
by a Lien on any properties or assets.

 

“Solvent” when used with respect to the Loan Parties, taken as a whole, means
that, as of any date of determination, (a) the fair saleable value of their
assets is in excess of the total amount of their liabilities (including, without
limitation, contingent liabilities); (b) the present fair saleable value of
their assets is greater than the probable liability on their existing debts as
such debts become absolute and matured; (c) they are then able and expect to be
able to pay their debts (including, without limitation, contingent debts and
other commitments) as they mature; and (d) they have capital sufficient to carry
on their business as conducted and as proposed to be conducted.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Person serving as the Administrative Agent
is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentage shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Material Subsidiary of the Borrower that is
party to the Subsidiary Guaranty.

 

“Subsidiary Guaranty” means the Guaranty dated as of the date hereof from the
Subsidiary Guarantors in favor of the Administrative Agent for the benefit of
the Lenders.

 

26

 

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Revolving Percentage of the total Swingline Exposure at
such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Facility” means the Term Loan Commitments and the Term Loans made
thereunder.

 

“Term Loan” means a Loan made pursuant to Section 2.01(b) and Section 2.03, and
includes any New Term Loans made pursuant to Section 2.04.

 

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans hereunder, including any New Term
Loan Commitments. The initial amount of each Lender’s Term Loan Commitment is
set forth on Schedule 2.01. The initial aggregate amount of the Lenders’ Term
Loan Commitments is $200,000,000.

 

“Term Loan Commitment Expiry Date” has the meaning assigned to such term in
Section 2.01(b).

 

“Term Loan Exposure” means, with respect to any Term Loan Lender at any time,
the outstanding principal amount of such Lender’s Term Loans.

 

“Term Loan Lender” means a Lender with a Term Loan Commitment or Term Loan
Exposure.

 

“Term Loan Maturity Date” means June 9, 2019.

 

27

 

 

“Total Asset Value” means the sum of the following, without duplication: (a) for
each Real Estate Asset that is wholly-owned by the Borrower or a Wholly-Owned
Subsidiary of the Borrower and that is a New Acquisition, the acquisition cost
for such property; plus (b) for each Real Estate Asset that is wholly-owned by
the Borrower or a Wholly-Owned Subsidiary of the Borrower (other than a New
Acquisition or a Development Property), an amount equal to the quotient of
(i)(x) the Adjusted Net Operating Income for such Real Estate Asset determined
for the most recently ended fiscal quarter, times (y) four, divided by (ii) the
applicable Capitalization Rate; plus (c) for each Real Estate Asset that is
wholly-owned by the Borrower or a Wholly-Owned Subsidiary of the Borrower and
that is a Development Property (other than a New Acquisition), the book value
(after impairments) for such property (provided that the amount of Total Asset
Value attributable to all Development Properties shall not exceed 5% of Total
Asset Value); plus (d) unrestricted cash and Cash Equivalents of the Borrower
and its Wholly-Owned Subsidiaries; plus (e) with respect to any Real Estate
Asset of the type described in clauses (a), (b) and (c) of this definition that
is not wholly owned by the Borrower or a Wholly-Owned Subsidiary of the
Borrower, the Borrower’s pro rata share of the value of such Real Estate Asset;
plus (f) the book value (after impairments) of Mortgage Notes receivable held by
the Borrower and its Wholly-Owned Subsidiaries so long as such Mortgage Note is
not more than sixty (60) days past due or otherwise in payment default after
giving effect to applicable cure periods; provided that notwithstanding anything
to the contrary set forth herein, no assets of any CDO Subsidiary shall be
included in the calculation of Total Asset Value.

 

“Total Indebtedness” means, without duplication, all Indebtedness of the Company
and its consolidated subsidiaries (other than the CDO Subsidiaries) and the
Company’s and such consolidated subsidiaries’ pro rata share of all Indebtedness
of Investment Affiliates.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unencumbered Adjusted Net Operating Income” means, for any fiscal period, the
total Adjusted Net Operating Income attributable to all Unencumbered Properties
for such period.

 

“Unencumbered Asset Value” means the sum of the following, without duplication:
(a) for each Unencumbered Property that is a New Acquisition, the acquisition
cost for such property; plus (b) for each Unencumbered Property (other than a
New Acquisition), an amount equal to the quotient of (i)(x) the Adjusted Net
Operating Income for such Unencumbered Property determined for the most recently
ended fiscal quarter, times (y) four, divided by (ii) the applicable
Capitalization Rate; plus (c) the book value (after impairments) of each
first-priority Mortgage Note receivable held by the Borrower and its
Wholly-Owned Subsidiaries that are Subsidiary Guarantors (subject to release as
provided in Section 5.12) so long as (i) such Mortgage Note is not subject to
any Liens or Negative Pledges, (ii) such Mortgage Note is not more than sixty
(60) days past due or otherwise in payment default after giving effect to
applicable cure periods, and (iii) the property securing such Mortgage Note
meets the criteria for an Unencumbered Property (other than clause (1) of the
definition thereof);

 

28

 

 

provided that (A) not more than 20% of Unencumbered Asset Value shall be
attributable to any single Unencumbered Property, (B) not more than 20% of
Unencumbered Asset Value may be attributable to Unencumbered Properties for
which a single Person is the tenant (other than the Bank of America Portfolio
and other Real Estate Assets if the tenant is Bank of America Corporation and/or
its subsidiaries), (C) not more than 10% of Unencumbered Asset Value may be
attributable to Unencumbered Properties that are subject to a ground lease, and
(D) not more than 10% of Unencumbered Asset Value may be attributable to
first-priority Mortgage Notes receivable.

 

“Unencumbered Property” means a Real Estate Asset that meets each of the
following criteria (with each such Real Estate Asset that meets such criteria
being an Unencumbered Property):

 

1.The Real Estate Asset is 100% fee owned or ground leased under an Eligible
Ground Lease by the Borrower or a Wholly-Owned Subsidiary of the Borrower that
is a Subsidiary Guarantor (subject to release as provided in Section 5.12).

2.The Real Estate Asset is improved with one or more completed office,
industrial and/or retail buildings.

3.The Real Estate Asset is not otherwise directly or indirectly subject to any
Lien (other than Permitted Encumbrances) or any Negative Pledge or other
agreement that prohibits the creation of a Lien or prohibits the transfer of any
owned Real Estate Asset.

4.The Real Estate Asset is not subject to any Environmental Liability or
otherwise in violation of Environmental Laws, in each case, that would
materially impair the value of such Real Estate Asset.

5.The Real Estate Asset is free of any structural defects that would materially
impair the value of such Real Estate Asset.

6.The Real Estate Asset is located in the United States.

7.The Real Estate Asset is subject to one or more net leases with tenants (or
similar leases under which the tenant is generally responsible for paying or
reimbursing the landlord for taxes and insurance).

 

“Unsecured Indebtedness” means the outstanding principal amount of Total
Indebtedness that is not secured by a Lien on any property, Equity Interests or
other assets.

 

“Unsecured Interest Expense” means for any fiscal period, the amount of
Consolidated Interest Expense on all Unsecured Indebtedness. Unsecured Interest
Expense shall be equal to the greater of (i) the actual Consolidated Interest
Expense on all Unsecured Indebtedness, and (ii) the Consolidated Interest
Expense that would be payable on all Unsecured Indebtedness using an assumed
interest rate of 5.0% per annum.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

29

 

 

“Wholly-Owned Subsidiary” of a Person means any subsidiary of which all of the
outstanding voting Equity Interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Company, the Borrower or any
Subsidiary at “fair value”, as defined therein.

 

30

 

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make Revolving Loans to the
Borrower from time to time in U.S. Dollars during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Commitment or (b) the sum of
the total Revolving Credit Exposures exceeding the total Revolving Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

(b) Subject to the terms and conditions set forth herein, each Term Loan Lender
severally agrees to make a Term Loan (other than New Term Loans) to the Borrower
in U.S. Dollars in a single Borrowing on the Effective Date in the principal
amount requested by the Borrower in accordance with Section 2.03 (not to exceed
such Lender’s Term Loan Commitment). The Term Loan Commitments of the Lenders to
make the Term Loans (other than the New Term Loan Commitments, which shall be
governed by Section 2.04) shall expire on the earlier of (a) the date specified
in Section 4.01 in the event that the conditions set forth in Section 4.1 are
not satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m. New
York City time on such date, or (b) the date of the Borrowings of Term Loans
(the “Term Loan Commitment Expiry Date”). Any portion of the Term Loans that is
repaid may not be reborrowed.

 

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments. Each Term Loan shall be
made as part of a Borrowing consisting of Term Loans made by the Term Loan
Lenders ratably in accordance with their respective Term Loan Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b) Subject to Section 2.14, each Borrowing of any Class shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

31

 

 

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000 or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight (8)
Eurodollar Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date.

 

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing; provided that any such notice of
an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing, and any notice of a Swingline
Loan Borrowing shall be made in accordance with Section 2.05(b). Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request and signed by an Authorized Officer of the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing, and whether such Borrowing
is a Revolving Borrowing or a Term Loan Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and account number to which funds are to be disbursed, which
shall comply with the requirements of Section 2.07.

 

32

 

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. Incremental Facilities. On one or more occasions at any time after
the Effective Date, the Borrower may by written notice to the Administrative
Agent elect to request (A) an increase to the existing Revolving Commitments
(any such increase, the “New Revolving Commitments”) and/or (B) the
establishment of one or more new term loan commitments (the “New Term Loan
Commitments”, together with the New Revolving Commitments, the “Incremental
Commitments”), by up to an aggregate amount not to exceed $400,000,000 for all
Incremental Commitments. Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that such Incremental
Commitments shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to the
Administrative Agent. The Administrative Agent and/or its Affiliates shall use
commercially reasonable efforts, with the assistance of the Borrower, to arrange
a syndicate of Lenders or other Persons that are Eligible Assignees willing to
hold the requested Incremental Commitments; provided that (x) any Incremental
Commitments on any Increased Amount Date shall be in the minimum aggregate
amount of $20,000,000, (y) any Lender approached to provide all or a portion of
the Incremental Commitments may elect or decline, in its sole discretion, to
provide an Incremental Commitment; provided that the Lenders will first be
afforded the opportunity to provide the Incremental Commitments on a pro rata
basis, and if any Lender so approached fails to respond, such Lender shall be
deemed to have declined to provide such Incremental Commitments, and (z) any
Lender or other Person that is an Eligible Assignee (each, a “New Revolving Loan
Lender” or “New Term Loan Lender,” as applicable) to whom any portion of such
Incremental Commitment shall be allocated shall be subject to the approval of
the Borrower and the Administrative Agent (such approval not to be unreasonably
withheld or delayed), and, in the case of a New Revolving Commitment, the
Issuing Bank and the Swingline Lender (each of which approvals shall not be
unreasonably withheld), unless such New Revolving Loan Lender or New Term Loan
Lender is an existing Lender.

 

The terms and provisions of any New Revolving Commitments shall be identical to
the existing Revolving Commitments. The terms and provisions of any New Term
Loan Commitments and any New Term Loans shall (a) provide that the maturity date
of any New Term Loan that is a separate tranche shall be no earlier than the
Term Loan Maturity Date and shall not have any scheduled amortization payments,
(b) share ratably in any prepayments of the existing Term Loan Facility, unless
the Borrower and the New Term Loan Lenders in respect of such New Term Loans
elect lesser payments and (c) otherwise be identical to the existing Term Loans
or reasonably acceptable to the Administrative Agent.

 

33

 

 

The effectiveness of any Incremental Commitments and the availability of any
borrowings under any such Incremental Commitment shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such Incremental Commitments and, in the case of a New Term Loan
Commitment, the borrowings and the use of proceeds thereof, (i) no Default or
Event of Default shall exist and (ii) as of the last day of the most recent
month for which financial statements have been delivered pursuant to Section
5.01, the Borrower would have been in compliance with the financial covenants
set forth in Section 6.12; (y) the representations and warranties made or deemed
made by the Borrower in any Loan Document shall be true and correct in all
material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) on the effective date of such Incremental
Commitments except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (other
than any representation or warranty qualified as to “materiality”, “Material
Adverse Effect” or similar language, which shall be true and correct in all
respects) (on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents; and
(z) the Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate or other necessary action
taken by the Borrower to authorize such Incremental Commitments and (B) all
corporate, partnership, member, or other necessary action taken by each
Guarantor authorizing the Guaranty by such Guarantor of such Incremental
Commitments; and (ii) a customary opinion of counsel to the Borrower and the
Guarantors (which may be in substantially the same form as delivered on the
Effective Date and may be delivered by internal counsel of the Borrower), and
addressed to the Administrative Agent and the Lenders, and (iii) if requested by
any Lender, new notes executed by the Borrower, payable to any new Lender, and
replacement notes executed by the Borrower, payable to any existing Lenders.

 

On any Increased Amount Date on which New Revolving Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Revolving Lenders shall assign to each of the New Revolving Loan Lenders,
and each of the New Revolving Lenders shall purchase from each of the Revolving
Lenders, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Loans outstanding on such Increased Amount Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by existing Revolving Loan
Lenders and New Revolving Loan Lenders ratably in accordance with their
Revolving Commitments after giving effect to the addition of such New Revolving
Commitments to the Revolving Commitments, (b) each New Revolving Commitment
shall be deemed for all purposes a Revolving Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Loan and (c) each New
Revolving Loan Lender shall become a Lender with respect to its New Revolving
Commitment and all matters relating thereto.

 

On any Increased Amount Date on which any New Term Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each New Term Loan Lender shall make a Loan to the Borrower (a “New Term Loan”)
in an amount equal to its New Term Loan Commitment, and (ii) each New Term Loan
Lender shall become a Lender hereunder with respect to the New Term Loan
Commitment and the New Term Loans made pursuant thereto.

 

The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Commitments and the New Revolving Loan Lenders or the New Term
Loan Commitments and the New Term Loan Lenders, as applicable, and (z) in the
case of each notice to any Revolving Loan Lender, the respective interests in
such Revolving Loan Lender’s Revolving Loans, in each case subject to the
assignments contemplated by this Section.

 

34

 

 

The upfront fees payable to the New Revolving Loan Lenders and/or New Term Loan
Lenders shall be determined by the Borrower and the applicable New Revolving
Loan Lenders and/or New Term Loan Lenders.

 

The Incremental Commitments shall be effected pursuant to one or more Additional
Credit Extension Amendments executed and delivered by the Borrower, the New
Revolving Loan Lender or New Term Loan Lender, as applicable, and the
Administrative Agent, and each of which shall be recorded in the Register. Each
Additional Credit Extension Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as are consistent with this Section 2.04 and may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.04.

 

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding 10% of the total Revolving Commitments
or (ii) the sum of the total Revolving Credit Exposures exceeding the total
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

35

 

 

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Revolving Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Revolving Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Notwithstanding anything herein
to the contrary, the Issuing Bank shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit the proceeds of which would be made to
any Person (i) to fund any activity or business of or with any Sanctioned
Person, or in any country or territory, that at the time of such funding is the
subject of any Sanctions or (ii) in any manner that would result in a violation
of any Sanctions by any party to this Agreement.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed 10% of the total Revolving Commitments and (ii) the
sum of the total Revolving Credit Exposures shall not exceed the total Revolving
Commitments.

 

36

 

 

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date of the Revolving Facility;
provided that any Letter of Credit with a one-year term may provide for the
automatic renewal thereof for additional one-year periods (which shall in no
event extend beyond the date referred to in clause (ii) above) so long as such
Letter of Credit permits the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once an automatic
renewal Letter of Credit has been issued, the Revolving Lenders shall be deemed
to have authorized the Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than the date referred to in
clause (ii) above; provided, however, that the Issuing Bank shall not permit any
such extension if it has received written notice on or before the day that is
seven Business Days before the Non-Extension Notice Date from any Lender or the
Administrative Agent that a Default or Event of Default has occurred and is
continuing directing the Issuing Bank not to permit such extension.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Revolving Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s
Revolving Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

37

 

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with an
ABR Revolving Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Revolving Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Revolving Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Revolving Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

38

 

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable, at the rate per
annum then applicable to ABR Revolving Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(e) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.

 

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(c). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

39

 

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Facility Lenders under the Revolving
Facility (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposures representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash equal to 102% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement, with any remaining
balance returned to the Borrower. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (including all interest or profits, if any, on the
investment thereof) (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City or such other account as is designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

40

 

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing as of the date of such Borrowing.

 

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by an Authorized Officer of the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

41

 

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein and
subject to the next sentence, at the end of such Interest Period such Borrowing
shall be continued as an Eurodollar Borrowing with a one month Interest Period.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Facility Lenders under the applicable Facility, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing under such Facility may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Revolving Maturity
Date and (b) the Term Loan Commitments shall terminate on the Term Loan
Commitment Expiry Date as provided in Section 2.01(b).

 

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments under a particular Facility; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the sum of the Revolving Credit
Exposures would exceed the total Revolving Commitments.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments under a particular Facility shall be made
ratably among the Lenders in accordance with their respective Commitments under
such Facility.

 

42

 

 

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender, the then unpaid principal amount of each Revolving
Loan on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Term Loan Lender, the then unpaid principal amount of each Term
Loan on the Term Loan Maturity Date and (iii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Revolving
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations of the Borrower.

 

(e) Any Lender may request that Loans made by it be evidenced by one or more
promissory notes in substantially the forms of Exhibit D-1, Exhibit D-2 or
Exhibit D-3 hereto, as applicable. In such event, the Borrower shall prepare,
execute and deliver to such Lender one or more promissory notes payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns). Thereafter, the Loans evidenced by such promissory note(s)
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04), unless such assignee elects not to receive a Note be represented
by one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to prior notice in accordance with paragraph (b) of
this Section.

 

43

 

 

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type and Class as provided in
Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
applicable Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 and all
amounts, if any, payable pursuant to Section 2.16. Any portion of the Term Loan
that is prepaid may not be reborrowed.

 

SECTION 2.12. Fees. (a) From the Effective Date until the earlier of the Debt
Rating Pricing Election Date and the last day of the Availability Period, the
Borrower agrees to pay to the Administrative Agent, for the pro rata account of
each Revolving Lender, a commitment fee, computed at the Commitment Fee Rate on
the average daily amount of the Available Revolving Commitment of such Revolving
Lender during the period for which payment is made, payable quarterly in arrears
on the last day of each March, June, September and December of each year and on
the date on which the Revolving Commitments terminate, commencing on the first
such date to occur after the Effective Date. All commitment fees shall be
computed on the basis of a year of 365 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(b) From and after the Debt Rating Pricing Election Date, the Borrower agrees to
pay to the Administrative Agent, for the account of each Revolving Lender, a
facility fee, which shall accrue at the Facility Fee Rate (as set forth in the
definition of Applicable Rate) on the daily amount of the Revolving Commitment
of such Lender (whether used or unused) during the period from and including the
Debt Rating Pricing Election Date to but excluding the date on which such
Commitment terminates; provided that, if such Revolving Lender continues to have
any Revolving Credit Exposure after its Revolving Commitment terminates, then
such facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Revolving
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. All facility fees shall be computed on the basis of a year of
365 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

44

 

 

(c) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Revolving Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 365 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.

 

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.

 

45

 

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate or the Federal Funds
Effective Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

(b) the Administrative Agent is advised by the Required Facility Lenders under a
particular Facility that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing under
such Facility for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing under such
Facility to, or continuation of any Borrowing under such Facility as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing under such Facility, such Borrowing shall be
made as an ABR Borrowing; provided that if the circumstances giving rise to such
notice affect only one Class of Borrowings, then the other Class of Borrowings
shall be permitted.

 

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement to the
extent reflected in the Adjusted LIBO Rate) or the Issuing Bank;

 

46

 

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

47

 

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert into,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of (x) the operation of Section 2.04 or
(y) a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

48

 

 

(d) Indemnification by the Borrower. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the applicable Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

49

 

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

 

50

 

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to, or apply for
or seek any refund of any Taxes for or on behalf of, the indemnifying party or
any other Person.

 

51

 

 

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars. Each payment
(including each prepayment) by the Borrower on account of principal of and
interest on the Term Loans shall be made pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Term Loan
Lenders. Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective Revolving Percentages of the Revolving Lenders.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

52

 

 

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c) [funding swingline participations], Section 2.06(d)
[funding letter of credit participations], Section 2.06(e) [funding ABR loan to
reimburse letter of credit disbursement], Section 2.07(b) [agent loan
pre-funding], Section 2.18(d) [agent pre-funding of borrower repayments] or
Section 9.03(c) [lender indemnity], then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

 

53

 

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b) If (w) any Lender requests compensation under Section 2.15, or (x) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (y) any Lender becomes Defaulting Lender, or (z) any Lender has
refused to consent to any proposed amendment, modification, waiver, termination
or consent with respect to any provision of this Agreement or any other Loan
Document that, pursuant to Section 9.02, requires the consent of all Lenders or
each Lender affected thereby and with respect to which Lenders constituting the
Required Lenders have consented to such proposed amendment, modification,
waiver, termination or consent, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, and (iv) in the case of any such assignment
resulting from a Lender’s refusal to consent to a proposed amendment,
modification, waiver, termination or consent, the assignee shall approve the
proposed amendment, modification, waiver, termination or consent. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.

 

SECTION 2.20. Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

54

 

 

(a)          commitment fees shall cease to accrue on the unfunded portion of
the Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a)
and facility fees shall cease to accrue on the Revolving Commitment of such
Defaulting Lender pursuant to Section 2.12(b);

 

(b)          the Commitments, Term Loan Exposure and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders or Required Facility Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

 

(c)          if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)           all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders that are
Revolving Lenders in accordance with their respective Revolving Percentages but
only to the extent that (x) the sum of all such non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments and (y) the conditions set forth in Section 4.02(a) and Section
4.02(b) are satisfied at such time;

 

(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(c) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)         if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

 

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees payable pursuant to Section 2.12(b) that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Revolving Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under Section
2.12(c) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

 

55

 

 

(d)          so long as such Revolving Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(c), and participating
interests in any newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Revolving
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving
Percentage.

 

SECTION 2.21. Extension of Revolving Maturity Date. The Borrower shall have one
(1) option (which shall be binding on the Revolving Lenders), exercisable by
written notice to the Administrative Agent (which shall promptly notify each of
the Lenders) given no more than 90 days nor less than 30 days prior to the then
Revolving Maturity Date, to extend the Revolving Maturity Date for a period of
one (1) year. Upon delivery of such notice, the Revolving Maturity Date shall be
extended for one (1) year so long as the following conditions are satisfied: (i)
no Default or Event of Default has occurred and is continuing as of the
effective date of such extension; (ii) the representations and warranties made
or deemed made by the Borrower in any Loan Document shall be true and correct in
all material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) as of the effective date of such extension
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date); and (iii) the Borrower shall have paid an extension fee equal to
0.15% of the aggregate outstanding amount of the Revolving Commitments (to the
Administrative Agent for the ratable benefit of the Revolving Lenders).

 

56

 

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Company, the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own or lease its properties and to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, partnership, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action. Each of
this Agreement and the other Loan Documents to which a Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company, the Borrower or any of its Subsidiaries or any order judgment or decree
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Company, the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Company, the Borrower or any
of its Subsidiaries, and (d) will not result in the creation or imposition of
any Lien on any asset of the Company, the Borrower or any of its Subsidiaries.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders the consolidated balance sheet and
statements of income, stockholders equity and cash flows of the Company and its
subsidiaries (i) as of and for the fiscal year ended December 31, 2013, reported
on by Ernst & Young, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended March 31, 2014,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Company and its consolidated subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

57

 

 

(b) Since December 31, 2013, no event, development or circumstance has occurred
which has had, or would reasonably be expected to have, a Material Adverse
Effect.

 

SECTION 3.05. Properties. (a) Each of the Company, the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for Permitted
Encumbrances, Liens permitted by Section 6.02, or minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes. Each of the Real Estate
Assets included as Unencumbered Properties for purposes of this Agreement
satisfies the requirements for an Unencumbered Property set forth in the
definition thereof. As of the Effective Date, Schedule 3.05 sets forth a list of
each Unencumbered Property and whether such Unencumbered Property is subject to
an Eligible Ground Lease.

 

(b) Each of the Company, the Borrower and its Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Company, the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
against the Company, the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions. As of the date
of this Agreement, the Company, the Borrower and its Subsidiaries have no
material Contingent Obligations that are not disclosed in the financial
statements referred to in Section 3.04 or listed as a Disclosed Matter.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Company, the Borrower or any
of its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c) Since the date of this Agreement to the knowledge of the Borrower, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

58

 

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company, the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

 

SECTION 3.08. Investment Company Status. None of the Company, the Borrower or
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

SECTION 3.09. Taxes. Each of the Company, the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company, the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. None of the Company or any of its subsidiaries or any of
their respective ERISA Affiliates (i) maintains, contributes to or has any
obligation with respect to, or during the preceding five plan years has
maintained, contributed to or had any obligation with respect to, any Plan or
(ii) has any liability to the PBGC, the Internal Revenue Service or any trust
established under Title IV of ERISA. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.11. Disclosure. Neither the Information Memorandum nor any of the
other written reports, financial statements, certificates or other written
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other written information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information and
forward looking statements, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time, it being understood that projections as to future events and forward
looking statements are not viewed as facts and that the actual results may vary
from such projections or forward looking statements and such variances may be
material.

 

SECTION 3.12. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Company, the Borrower, any Subsidiary or,
to the knowledge of the Company, the Borrower or such Subsidiary, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Company, the Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facilities
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other Transaction will violate Anti-Corruption Laws or
applicable Sanctions.

 

59

 

 

SECTION 3.13. Federal Reserve Board Regulations. None of the Loan Parties is
engaged or will engage, principally or as one of its important activities, in
the business of extending credit for the purposes of “purchasing” or “carrying”
any “Margin Stock” within the respective meanings of such terms under
Regulations U, T and X of the Board. No part of the proceeds of the Loans will
be used for “purchasing” or “carrying” “Margin Stock” as so defined for any
purpose which violates, or which would be inconsistent with, the provisions of,
any applicable laws or regulations of any Governmental Authority (including,
without limitation, the Regulations of the Board).

 

SECTION 3.14. Subsidiaries. As of the Effective Date, (a) Schedule 3.14 sets
forth the name and jurisdiction of incorporation of each material Subsidiary
(other than Excluded Subsidiaries) and material Investment Affiliate of the
Borrower and (b) except as disclosed on Schedule 3.14, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments of any nature relating to any Equity Interests owned by the Borrower
or any Subsidiary in any Subsidiary or Investment Affiliate.

 

SECTION 3.15. Solvency. The Loan Parties, taken as a whole, are, and after
giving effect to the incurrence of all Loans and Obligations being incurred in
connection herewith will be, Solvent.

 

SECTION 3.16. REIT Status. The Company (i) is a REIT, (ii) has not revoked its
election to be a REIT, (iii) has not engaged in any “prohibited transactions” as
defined in Section 857(b)(6)(B)(iii) of the Code (or any successor provision
thereto), and (iv) for its current “tax year” (as defined in the Code) is, and
for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857(a) of the Code.

 

SECTION 3.17. Insurance. The Company, the Borrower and its Subsidiaries maintain
(either directly or indirectly by causing its tenants to maintain) insurance on
their material real estate assets with financially sound and reputable insurance
companies (or through self insurance provisions), in such amounts, with such
deductibles and covering such properties and risks as is prudent in the
reasonable business judgment of the Borrower.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement and each other Loan
Document signed on behalf of such party or (ii) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement or such Loan Document) that such party has
signed a counterpart of this Agreement or such Loan Document.

 

60

 

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Morgan, Lewis & Bockius LLP, counsel for the Borrower and the other
Loan Parties in form and substance reasonably acceptable to the Administrative
Agent and covering such other matters relating to the Borrower, this Agreement
or the Transactions as the Required Lenders shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.

 

(c) The Administrative Agent shall have received the following items from the
Borrower:

 

(i) Certificates of good standing for each Loan Party from the states of
organization of such Loan Party, certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Effective Date;

 

(ii) Copies of the formation documents of each Loan Party certified by an
officer of such Loan Party, together with all amendments thereto;

 

(iii) Incumbency certificates, executed by officers of each Loan Party, which
shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents on behalf of such Loan Party (and to make
borrowings and request other extensions of credit hereunder on behalf of the
Borrower, in the case of the Borrower), upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower;

 

(iv) Copies, certified by a Secretary or an Assistant Secretary of each Loan
Party of the resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) authorizing the
Transactions, with respect to the Borrower, and the execution, delivery and
performance of the Loan Documents to be executed and delivered by the other Loan
Parties;

 

(v) The most recent annual audited and quarterly unaudited financial statements
of the Company and its subsidiaries;

 

(vi) UCC financing statement, judgment, and tax lien searches with respect to
each Loan Party from its state of organization;

 

(vii) If a Borrowing is to be made on the Effective Date, written money transfer
instructions in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and signed by an officer of the
Borrower, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested;

 

61

 

 

(viii) Compliance certificate substantially in the form of Exhibit E, executed
by a Financial Officer of the Borrower, demonstrating compliance with the
financial covenants set forth in Section 6.12 on a pro-forma basis as of the
Effective Date based on the financial statements for the fiscal quarter ended
March 31, 2014 and after giving effect to the Transactions (assuming a borrowing
of all amounts intended to be borrowed on the Effective Date and the application
of proceeds of such borrowings to the repayment of Indebtedness intended to be
repaid therefrom);

 

(ix) A certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02;

 

(x) A satisfactory payoff letter or other satisfactory evidence that,
simultaneously with the initial funding of Loans on the Effective Date, the
Borrower shall have repaid and terminated the Amended and Restated Credit and
Guaranty Agreement dated as of September 24, 2013 among the Company, the
Borrower, certain of the Borrower’s Subsidiaries, the lenders party thereto and
Deutsche Bank AG New York Branch, as administrative agent, and all collateral
granted thereunder shall have been released; and

 

(xi) Satisfactory evidence that, simultaneously with the initial funding of
Loans on the Effective Date, the Borrower shall have purchased the remaining
equity interests in the joint venture with Affiliates of Garrison Investment
Group and all of the outstanding Indebtedness of such joint venture shall have
been repaid in full and all collateral granted in connection therewith shall
have been released.

 

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
on or before the date hereof, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

 

(e) The Administrative Agent and the Lenders shall have received all
documentation and other information about the Loan Parties as shall have been
reasonably requested by the Administrative Agent or such Lender that it shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable (except to the extent that
any such representation and warranty expressly relates to an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date).

 

62

 

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made) and all Letters
of Credit shall have expired or terminated or been cancelled, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender, including
their Public-Siders:

 

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures as of the end of and for the previous
fiscal year, all reported on by Ernst & Young or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification, commentary or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its unaudited consolidated balance sheet and
related unaudited statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

63

 

 

(c) Subject to Section 9.14, the Company further agrees to clearly label the
financial statements described in clauses (a) and (b) (collectively, “Financial
Statements”) with a notice stating: “Confidential Financial Statements to be
Provided to All Lenders, Including Public-Siders” before delivering them to the
Administrative Agent.

 

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a compliance certificate in the form attached hereto as Exhibit E
signed by a Financial Officer of the Borrower (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.04 and 6.12, together with any updates to Schedules EGL, ES and
3.05 and financial reporting to support the financial covenant calculations and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(e) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;
provided, that any statements, reports, notices, press releases or other
information referred to in this Section 5.01(f) that are either (x) filed with
any securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority and publicly available or (y)
available to the public on the Company’s web site shall be deemed delivered to
the Administrative Agent hereunder.

 

(g) promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

 

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company, the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

 

64

 

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000; and

 

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business; REIT Status. The Borrower will,
and will cause the Company and each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
except in cases (other than the maintenance of the legal existence of any Loan
Party) where failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.
The Borrower shall cause the Company to maintain its REIT status under the Code.
The Borrower shall cause the Company to own substantially all of its properties
and assets and conduct substantially all of its business activities through the
Borrower and its Subsidiaries.

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause the
Company and each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower, the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause the Company and each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain (either directly or
indirectly by causing its tenants to maintain), with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause the Company and each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause the Company and each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

65

 

 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause the
Company and each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property (including Environmental Laws), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for, and the Letters of Credit will be issued only to support,
property acquisitions, repayment of other Indebtedness, capital expenditures and
other general corporate purposes of the Borrower and its Subsidiaries (other
than CDO Subsidiaries) in the ordinary course of business. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

SECTION 5.09. Accuracy Of Information. The Borrower will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
amendment or modification hereof or waiver hereunder contains no material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect, and the furnishing of such
information shall be deemed to be representation and warranty by the Borrower on
the date thereof as to the matters specified in this Section 5.09.

 

SECTION 5.10. Notices of Asset Sales, Encumbrances or Dispositions. The Borrower
shall deliver to the Administrative Agent and the Lenders written notice not
less than two (2) Business Days prior to a sale, encumbrance with a Lien to
secure Indebtedness or other transfer of (x) any Unencumbered Property or (y)
any other Real Estate Asset, in each case for consideration in excess of
$10,000,000 and which is permitted by this Agreement. In addition,
simultaneously with delivery of any such notice, the Borrower shall deliver to
the Administrative Agent (A) a certificate of an Authorized Officer of the
Borrower certifying that no Default or Event of Default (including any
non-compliance with the financial covenants contained herein) has occurred and
is continuing or would occur on a pro forma basis after giving effect to the
proposed sale, encumbrance or other transfer, which certificate shall include
calculations in reasonable detail demonstrating compliance with the financial
covenants on a pro-forma basis, including as to the calculation of Unencumbered
Asset Value and (B) an updated schedule of all Unencumbered Properties.

 

66

 

 

To the extent such proposed transaction would result in a Default or an Event of
Default, the Borrower shall apply the proceeds of such transaction (together
with such additional amounts as may be required), to prepay the Obligations in
an amount, as determined by the Administrative Agent, equal to that which would
be required to reduce the Obligations so that no Default or Event of Default
would exist.

 

If such proposed transaction is permitted hereunder, upon request of the
Borrower, the Administrative Agent shall, at the Borrower’s expense, take all
such action reasonably requested by the Borrower to release the guarantee
obligations under the Subsidiary Guaranty of any Subsidiary that owns or
ground-leases the Real Estate Asset being sold, encumbered or transferred.

 

SECTION 5.11. Additional Guarantors; Additional Unencumbered Properties. (a)
Unless such Subsidiary is not required to become a Subsidiary Guarantor pursuant
to Section 5.12, with respect to any new Material Subsidiary created or acquired
after the Effective Date (which, for the purposes of this paragraph (a), shall
include any existing Material Subsidiary that ceases to be an Excluded
Subsidiary), within the time period required by Section 5.11(d) below, cause
such new Material Subsidiary (A) to become a party to the Subsidiary Guaranty
and (B) to deliver to the Administrative Agent those items that were delivered
by each Subsidiary Guarantor on the Effective Date pursuant to Section 4.01.

 

(b) Upon the addition of any new Real Estate Asset as an Unencumbered Property
after the Effective Date, within the time period required by Section 5.11(d)
below, the Borrower shall deliver to the Administrative Agent (a) a certificate
of an Authorized Officer of the Borrower certifying that such Real Estate Asset
satisfies the eligibility criteria set forth in the definition of “Unencumbered
Property”, and certifying as to compliance with the financial covenants on a
pro-forma basis after giving effect to the addition of such Real Estate Asset as
an Unencumbered Property, which certificate shall include calculations in
reasonable detail demonstrating such compliance, including as to the calculation
of Unencumbered Asset Value, and (b) updated Schedule 3.05 of all Unencumbered
Properties. From and after the date of delivery of such certificate and schedule
and so long as such Real Estate Asset continues to satisfy the eligibility
criteria set forth in the definition of “Unencumbered Property”, such Real
Estate Asset shall be treated as a Unencumbered Property hereunder.

 

(c) Upon the inclusion of any new Mortgage Note in the computation of
Unencumbered Asset Value, within the time period required by Section 5.11(d)
below, the Borrower shall deliver to the Administrative Agent an updated
schedule of all Mortgage Notes included in the computation of Unencumbered Asset
Value.

 

(d) The Borrower shall deliver the items described in and required by clauses
(a), (b) and (c) above on or before the fifteenth (15th) day of the month
following the month in which such Subsidiary Guarantor, Unencumbered Property or
Mortgage Note was created, acquired or added. Thereafter, the Borrower will, and
will cause each of its Subsidiaries to, cooperate with the Lenders and the
Administrative Agent and execute such further instruments and documents as the
Lenders or the Administrative Agent shall reasonably request to carry out to
their satisfaction the Transactions.

 

67

 

 

SECTION 5.12. Releases of Guaranties. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 9.02)
to take any action requested by the Borrower having the effect of releasing any
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 9.02 or (ii) under the circumstances described in
paragraphs (b) and (c) below.

 

(b) At such time as the Loans and the other Obligations shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Guarantors shall be released from their obligations under the
Guaranties (other than those expressly stated to survive such termination), all
without delivery of any instrument or performance of any act by any Person.

 

(c) If the Borrower achieves two (2) Investment Grade Ratings, the Subsidiary
Guarantors shall be released from their obligations under the Subsidiary
Guaranty (other than those expressly stated to survive such termination) and the
Material Subsidiaries of the Borrower shall not be required to provide a
Subsidiary Guaranty, except that any Subsidiary of the Borrower that (x) owns or
ground leases any Real Estate Asset that qualifies as an Unencumbered Property
or owns any Mortgage Note that is included in the computation of Unencumbered
Asset Value and (y) is liable for any Recourse Indebtedness (whether secured or
unsecured, and including any guarantee obligations in respect of indentures or
otherwise) shall nonetheless be required to be a Subsidiary Guarantor and to
provide a Subsidiary Guaranty in order for each Real Estate Asset owned or
ground leased by such Subsidiary to be treated as an Unencumbered Property and
each Mortgage Note owned by such Subsidiary to be included in the computation of
Unencumbered Asset Value.

 

ARTICLE VI

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full (other than indemnities and other contingent obligations not
then due and payable and as to which no claim has been made) and all Letters of
Credit shall have expired or terminated or been cancelled, in each case, without
any pending draw, and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness that
will cause a breach of the financial covenants set forth in Section 6.12 or
otherwise cause a Default or Event of Default.

 

68

 

 

SECTION 6.02. Liens. The Borrower will not, and will not permit the Company or
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:

 

(a) Permitted Encumbrances;

 

(b) Liens securing Secured Indebtedness, the incurrence of which will not cause
a breach of the financial covenants set forth in Section 6.12; and

 

(c) other Liens on a property which is not an Unencumbered Property, so long as
such Liens would not have a Material Adverse Effect or constitute or result in a
Default or an Event of Default under this Agreement.

 

Notwithstanding the foregoing provisions of this Section 6.02, the failure of
any Unencumbered Property to comply with the requirements set forth in the
definition of “Unencumbered Property” shall result in such Unencumbered
Property’s no longer qualifying as Unencumbered Property under this Agreement,
but such disqualification shall not by itself constitute a Default or Event of
Default, unless such non-qualification otherwise constitutes or results in a
Default or Event of Default.

 

SECTION 6.03. Fundamental Changes; Changes in Business; Asset Sales. (a) The
Borrower will not, and will not permit the Company or any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
its assets, (including all or substantially all of the Equity Interests in any
of its Subsidiaries) (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Company or the Borrower in a transaction in which the
Company or the Borrower is the surviving entity, (ii) any Person may merge into
any Subsidiary in a transaction in which the surviving entity is a Subsidiary,
(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Borrower or to another Subsidiary and (iv) any Subsidiary may
liquidate or dissolve or merge into, or sell, transfer, lease or otherwise
dispose of its assets to another Person if (x) the Borrower determines in good
faith that such liquidation, dissolution, merger or disposition is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (y) no Default or Event of Default has occurred and is continuing, or would
occur after giving effect thereto.

 

(b) The Borrower will not, and will not permit the Company or any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company, the Borrower and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.

 

(c) The Borrower will not, and will not permit the Company or any Subsidiary to,
sell, encumber, transfer or otherwise dispose of any asset unless the Borrower
complies with Section 5.10 to the extent applicable, and after giving effect
thereto the Borrower is in compliance with the financial covenants set forth in
Section 6.12 and no other Default or Event of Default exists or would result
therefrom.

 

69

 

 

SECTION 6.04. Investments. (a) The Borrower will not, and will not permit the
Company or any Subsidiary to, make or permit to exist any investment in any of
the following categories of assets at any time in excess of the specified
percentage of Total Asset Value set forth in the following table:

 

  Category of Investment  Maximum Percentage of
Total Asset Value           (a)  Investment Affiliates (excluding any
investments in CDOs that exist on the Effective Date)   10%           (b)  Real
Estate Assets that are not office, industrial and/or retail properties   10%   
       (c)  Development Properties   5%           (d)  Unimproved land that is
not a Development Property   5%           (e)  Mortgage Notes   5%          
(f)  All assets described in clauses (a) through (e) above, in the aggregate 
 20%

 

(b) The Borrower will not, and will not permit the Company or any Subsidiary to,
make any additional investments in CDOs after the Effective Date. The Borrower
will not permit any of the CDO Subsidiaries to create, incur, assume or permit
to exist any Indebtedness other than Indebtedness existing on the date hereof
and other Indebtedness, in each case, with respect to which none of the Company,
the Borrower or any of its Material Subsidiaries has any repayment liability.

 

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit the
Company or any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Company, the Borrower or any of its Subsidiaries), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from floating to fixed rates, from fixed to floating rates, from
one floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

 

SECTION 6.06. Restricted Payments. If a Default or an Event of Default has
occurred and is continuing, the Borrower will not declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except the Borrower
may make Restricted Payments to the Company for any fiscal year of the Company
in an amount equal to the amount required to be distributed by the Company to
its shareholders with respect to such fiscal year in order to maintain REIT
status of the Company and its subsidiaries that are REITS and avoid entity-level
and excise taxes.

 

70

 

 

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit the Company or any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Company, the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate, (c) payment of compensation and benefits arising
out of employment and consulting relationships in the ordinary course of
business and (d) any Restricted Payment permitted by Section 6.06.

 

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
the Company or any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that (a) contains a
Negative Pledge or (b) prohibits, restricts or imposes any condition upon the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any amendment or
modification expanding the scope of any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to Secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment or transfer thereof, and (vi)  the foregoing shall not apply to
customary provisions in joint venture agreements with respect to a Joint Venture
restricting the transfer or encumbrance of Equity Interests in such Joint
Venture or the assets owned by such Joint Venture.

 

SECTION 6.09. Sale and Leaseback. The Borrower will not, and will not permit the
Company or any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby the Company, the Borrower or such Subsidiary shall sell or
transfer any property owned by it in order then or thereafter to lease such
property or lease other property that the Company, the Borrower or such
Subsidiary intends to use for substantially the same purpose as the property
being sold or transferred.

 

SECTION 6.10. Changes in Fiscal Periods. The Borrower will not (i) permit the
fiscal years of the Company, and the Borrower and its Subsidiaries to end on a
day other than December 31 or (ii) change the Company’s, the Borrower’s or its
Subsidiaries’ method of determining fiscal quarters.

 

71

 

 

SECTION 6.11. Payments and Modifications of Subordinate Debt. The Borrower will
not, and will not permit the Company or any Subsidiary to, make or offer to make
any payment, prepayment, repurchase or redemption of or otherwise optionally or
voluntarily defease or segregate funds (whether scheduled or voluntary) with
respect to principal or interest on any Indebtedness which is subordinate to the
Obligations if a Default or an Event of Default has occurred and is continuing
or would result therefrom.

 

SECTION 6.12. Financial Covenants. The Borrower will not at any time permit:

 

(a) Total Leverage Ratio. The ratio of Total Indebtedness to Total Asset Value
to exceed 60%; provided that such ratio may exceed 60% in order to permit the
Borrower to consummate a Major Acquisition so long as (i) such ratio does not
exceed 60% as of the end of more than two (2) consecutive fiscal quarters in any
fiscal year and (ii) such ratio does not exceed 65% as of any such date of
determination.

 

(b) Secured Leverage Ratio. The ratio of the aggregate amount of all Secured
Indebtedness to Total Asset Value to exceed 40%.

 

(c) Fixed Charge Coverage Ratio. For (a) the period of two consecutive fiscal
quarters ending June 30, 2014, (b) the period of three consecutive fiscal
quarters ending September 30, 2014 and (c) any period of four consecutive fiscal
quarters ending after September 30, 2014, the ratio of Consolidated EBITDA for
such period to Consolidated Fixed Charges for such period to be less than 1.50
to 1.0.

 

(d) Consolidated Adjusted Net Worth. Consolidated Tangible Net Worth to be less
than the sum of (i) $367,038,000 plus (ii) 75% of net cash proceeds from
issuances of Equity Interests by the Company and its subsidiaries to third
parties after the Effective Date.

 

(e) Unsecured Leverage Ratio. The ratio of Unsecured Indebtedness to
Unencumbered Asset Value to exceed 60%; provided that such ratio may exceed 60%
in order to permit the Borrower to consummate a Major Acquisition so long as (i)
such ratio does not exceed 60% as of the end of more than two (2) consecutive
fiscal quarters in any fiscal year and (ii) such ratio does not exceed 65% as of
any such date of determination.

 

(f) Unsecured Interest Coverage Ratio. The ratio of Unencumbered Adjusted Net
Operating Income for any period of four consecutive fiscal quarters of the
Company to Unsecured Interest Expense for such period to be less than 2.0 to
1.0.

 

(g) Minimum Unencumbered Asset Value. Unencumbered Asset Value to be less than
$400,000,000.

 

(h) Minimum Occupancy Rate. The Occupancy Rate for all Unencumbered Properties
on an aggregate basis to be less than 85%.

 

(i) Minimum Portfolio Lease Term. The weighted average remaining tenant lease
term for all Unencumbered Properties on an aggregate basis to be less than 5
years.

 

72

 

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Company, the Borrower or any Subsidiary in or in connection with this Agreement
and the other Loan Documents or any amendment or modification hereof or thereof
or waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, shall
prove to have been incorrect in any material respect when made or deemed made or
when furnished;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Borrower’s existence) or Section 5.08 or in Article VI;

 

(e) the Company, the Borrower or any Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or any other
Loan Document (other than those specified in clause (a), (b) or (d) of this
Article), and such failure shall continue unremedied for a period of thirty (30)
days after notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);

 

(f) the Company, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

73

 

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company, the Borrower or any Material Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i) the Company, the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j) the Company, the Borrower or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 shall be rendered against the Company, the Borrower, any
Subsidiary (other than CDO Subsidiaries) or any combination thereof and the same
shall remain undischarged for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Company,
the Borrower or any such Subsidiary to enforce any such judgment, which action
is not stayed or bonded pending appeal;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Company, the Borrower
and its Subsidiaries in an aggregate amount exceeding $20,000,000; or

 

(m) the Borrower or any other Loan Party shall disavow, revoke or terminate (or
attempt to terminate) any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of this
Agreement, a Guaranty or any other Loan Document; or this Agreement, a Guaranty
or any other Loan Document shall cease to be in full force and effect (except as
a result of the express terms thereof);

 

74

 

  

(n) a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

In the event that following the occurrence or during the continuance of any
Event of Default, the Administrative Agent or any Lender, as the case may be,
receives any monies in connection with the enforcement of any the Loan
Documents, such monies shall be distributed for application as follows:

 

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;

 

(b) Second, to pay any fees or expense reimbursements then due to the Lenders
from the Loan Parties;

 

(c) Third, to pay interest then due and payable on the Loans and unreimbursed LC
Disbursements ratably;

 

(d) Fourth, to prepay principal on the Loans and unreimbursed LC Disbursements
ratably;

 

(e) Fifth, to pay an amount to the Administrative Agent equal to one hundred two
percent (102%) of the aggregate undrawn face amount of all outstanding Letters
of Credit and the aggregate amount of any unreimbursed LC Disbursements, to be
held as cash collateral for such Obligations;

 

(f) Sixth, to payment of any amounts owing with respect to indemnification
provisions of the Loan Documents;

 

(g) Seventh, to the payment of any other Obligation due to the Administrative
Agent or any Lender; and

 

(h) Eighth, to the Borrower or whoever may be legally entitled thereto.



75

 

  

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

76

 

  

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

77

 

  

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i) if to the Borrower, to it at c/o Gramercy Property Trust Inc., 521 Fifth
Avenue, 30th Floor, New York, NY 10175, Attention of Jon W. Clark (Telecopy No.
212-297-1090; Email: jclark@gptreit.com;

 

(ii) if to the Administrative Agent, the Issuing Bank, and/or the Swingline
Lender, to JPMorgan Chase Bank, N.A., 10 S. Dearborn, Floor 7, Chicago, IL
60603,  Fax: 312-385-7101,  Email: cls.reb.chicago@jpmorgan.com, Attention of
Yvonne Dixon, with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 45th
Floor, New York 10017, Attention of Rita Lai (Telecopy No. 646-534-6301; Email:
rita.lai@jpmorgan.com); and

 

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

78

 

  

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

(d) Electronic Systems.

 

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

 

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the any Loan Party’s or the Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

79

 

  

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) except as provided in Section 2.21, postpone the scheduled date of payment
of the principal amount of any Loan or LC Disbursement, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (c) or the last paragraph of Article VII in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, (vi) reduce the percentage specified in the definition
of “Required Facility Lenders” with respect to any Facility without the written
consent of all Lenders under such Facility, or (vii) release the Company from
its obligations under the Guaranty, or release any of the Subsidiary Guarantors
from their obligations under the Subsidiary Guaranty (except as otherwise
provided in Section 5.12), in each case, without the written consent of each
Lender; provided further that (w) no agreement shall amend, modify or waive
Section 4.02 without the prior written consent of the Required Facility Lenders
under the Revolving Facility, (x) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, (y) the consent of the Required Facility Lenders of a Facility shall be
required for any amendment, waiver or modification that adversely affects the
rights of such Facility in a manner different than such amendment, waiver or
modification affects the other Facility, and (z) no such agreement shall amend
or modify Section 2.20 without the prior written consent of the Administrative
Agent, the Swingline Lender and the Issuing Bank.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent,
the Joint Lead Arrangers and their Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

80

 

  

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by the Borrower, its Affiliates, its creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

 

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this clause (d) shall relieve the
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the Transactions, except to the extent
such damages are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

81

 

  

(e) All amounts due under this Section shall be payable not later than ten (10)
days after written demand therefor.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted such
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

 

(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Revolving Lender (other than a Defaulting Lender) immediately
prior to giving effect to such assignment and (y) all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and

 

(D) the Swingline Lender, provided, that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of a Term Loan.

 

(ii) Assignments shall be subject to the following additional conditions:

 

82

 

  

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or, in the case of a
Term Loan, $1,000,000) unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of only one Facility;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts at such assignee to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their related parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

83

 

  

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), Section 2.06(d),
Section 2.06(e), Section 2.07(b), Section 2.18(d) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged; (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations; and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f), it being understood that the documentation required under Section
2.17(f) shall be delivered to the participating Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

84

 

  

(d) Any Lender may at any time pledge or assign, or grant a security interest
in, all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment, or grant
of a security interest, to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment, or grant of a
security interest; provided that no such pledge or assignment, or grant of a
security interest, shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee or grantee for such Lender as a party
hereto.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

85

 

 

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

86

 

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

87

 

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) to the extent necessary or
desirable to establish, enforce or assert any claims or defenses in connection
with any legal proceeding by or against the Administrative Agent, the Issuing
Bank or any Lender, (g) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii)  any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (h) with the consent of the Borrower or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower or (iii) is independently developed by the
Administrative Agent, the Issuing Bank or any Lender without use of or reference
to the Information. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 9.13. Material Non-Public Information.

 

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

88

 

  

SECTION 9.14. Authorization to Distribute Certain Materials to Public-Siders.

 

(a) If the Borrower does not file this Agreement with the SEC, then the Borrower
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Loan Parties’ respective securities
while in possession of the Loan Documents.

 

(b) The Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

 

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower and the Guarantors that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and the
Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the Patriot Act.

 

89

 

 

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint Lead
Arrangers, and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Joint Lead Arrangers, and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Joint Lead Arranger and each Lender is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, any Joint Lead Arranger nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent,
any Joint Lead Arranger, nor any Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, any Joint Lead Arranger or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

90

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  GPT PROPERTY TRUST LP       By: Gramercy Property Trust Inc.,     its general
partner

 

  By: /s/ Benjamin P. Harris     Name: Benjamin P. Harris     Title: President

 

[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

 

 

 

  

  JPMORGAN CHASE BANK, N.A. individually and as Administrative Agent,        
By: /s/ Rita Lai   Name: Rita Lai   Title: Authorized Signer

 

[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

 



 

 

  

  BANK OF AMERICA, N.A.         By: /s/ Ann E. Kenzie   Name: Ann E. Kenzie  
Title: Senior Vice President

 

[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

 

 

 

  

  Morgan stanley bank, N.A.         By: /s/ Michael King   Name: Michael King  
Title: Authorized Signatory

 

[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

 

 

 

 

  Royal bank of canada         By: /s/ Joshua Freedman   Name: Joshua Freedman  
Title: Authorized Signatory

 

[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

 

 

 

 

  the bank of new york mellon         By: /s/ Carol Murray   Name: Carol Murray
  Title: Managing Director

 

[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

 

 

 

 

  u.s. bank national association         By: /s/ David Heller   Name: David
Heller   Title: Senior Vice President

 

[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

 

 

 

 

  suntrust bank         By: /s/ Michael Kauffman   Name: Michael Kauffman  
Title: Senior Vice President

 

[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

 

 

 

 

  the huntington national bank         By: /s/ Scott Childs   Name: Scott Childs
  Title: Senior Vice President

 

[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

 

 

 

 

SCHEDULE CDOS

 

CDO SUBSIDIARIES

 

Gramercy Investment Trust, a Maryland Real Estate Investment Trust, and Gramercy
Investment Trust II, a Maryland Real Estate Investment Trust, together with any
direct or indirect subsidiaries thereof, including without limitation, Gramercy
Real Estate CDO 2005-1 LTD, a Cayman Islands exempt entity, Gramercy Real Estate
CDO 2006-1 LTD, a Cayman Islands exempt entity, and Gramercy Real Estate CDO
2007-1 LTD, a Cayman Islands exempt entity.

 

 

 

 

SCHEDULE EGL

 

ELIGIBLE GROUND LEASES

 

Lessor   Property Name   Address
Line   City   State   Zip   Lease Type   Portion of
Property
Ground
Leased GPT GIG BOA PORTFOLIO OWNER LLC   Camelback BOA Center   1825 E. Buckeye
Road   Phoenix   AZ   85034   Ground Lease - Full Site   Entire Property Ground
Leased Lot 1 & Lot 2 GPT GIG BOA PORTFOLIO OWNER LLC   Catalina - BOA   1825 E.
Buckeye Road   Phoenix   AZ   85034   Ground Lease - Full Site   Entire Property
Ground Leased from City of Phoenix Lot 1 & Lot 2 GPT GIG BOA PORTFOLIO OWNER LLC
  Maricopa - BOA   1825 E. Buckeye Road   Phoenix   AZ   85034   Ground Lease -
Full Site   Entire Property Ground Leased from City of Phoenix Lot 1 & Lot 2

 

 

 

 

Lessor   Property Name   Address
Line   City   State   Zip   Lease Type   Portion of
Property
Ground
Leased GPT GIG BOA PORTFOLIO OWNER LLC   McDowell   1825 E. Buckeye Road  
Phoenix   AZ   85034   Ground Lease - Full Site   Entire Property Ground Leased
from City of Phoenix Lot 1 & Lot 2 GPT GIG BOA PORTFOLIO OWNER LLC   South
Mountain - BOA   1825 E. Buckeye Road   Phoenix   AZ   85034   Ground Lease -
Full Site   Entire Property Ground Leased from City of Phoenix Lot 1 & Lot 2 GPT
GIG BOA PORTFOLIO OWNER LLC   South Glenstone-Mn Bldng*   2940 S. Glenstone Ave
  Springfield   MO   65804   Ground Lease - Parking   Entire Property Ground
Leased Lot 2, Lot 3, Lot 4 & Lot 5

 

 

 

 

SCHEDULE ES

 

EXCLUDED SUBSIDIARIES

 

Part (a) Excluded Subsidiaries (other than CDO Subsidiaries)

 

Entity   Type of Entity   Jurisdiction First States Investments 801 Market
Street Holdings GP, LLC   Limited Liability Company   Delaware First States
Investors 5000A, LLC   Limited Liability Company   Delaware First States
Management Corp., LP   Limited Partnership   Delaware GFF Stars Management GP
LLC   Limited Liability Company   Delaware GKK Management Co. LLC   Limited
Liability Company   Delaware GKK Realty Advisors LLC   Limited Liability Company
  Delaware GKK Trading Corp.   Corporation   Delaware GPT Allentown Owner LP  
Limited Partnership   Delaware GPT Allentown Owner GP LLC   Limited Liability
Company   Delaware GPT Ames Owner LLC   Limited Liability Company   Delaware GPT
BOA Defeasance Pool Owner LLC   Limited Liability Company   Delaware GPT Buford
Owner LLC   Limited Liability Company   Delaware GPT Des Plaines Owner LLC  
Limited Liability Company   Delaware GPT GIG BOA Defeasance Pool Holdings LLC  
Limited Liability Company   Delaware GPT GIG BOA Portfolio HFS Owner LLC  
Limited Liability Company   Delaware GPT Greenwood Owner LLC   Limited Liability
Company   Delaware GPT Hutchins Owner LLC   Limited Liability Company   Delaware
GPT Lawrence Owner LLC   Limited Liability Company   Delaware GPT Loop 820 Owner
LLC   Limited Liability Company   Delaware GPT Mt. Comfort Owner LLC   Limited
Liability Company   Delaware GPT Realty Management LP   Limited Partnership  
Delaware GPT Realty Management GP LLC   Limited Liability Company   Delaware GPT
Waco Owner LLC   Limited Liability Company   Delaware GPT Wilson Owner LP  
Limited Partnership   Delaware GPT Wilson Owner LLC   Limited Liability Company
  Delaware GPT Yuma Owner LLC   Limited Liability Company   Delaware Gramercy
Realty Holdings LLC   Limited Liability Company   Delaware

 

Part (b) CDO Subsidiaries

 

Gramercy Investment Trust, a Maryland Real Estate Investment Trust, and Gramercy
Investment Trust II, a Maryland Real Estate Investment Trust, together with any
direct or indirect subsidiaries thereof, including without limitation, Gramercy
Real Estate CDO 2005-1 LTD, a Cayman Islands exempt entity, Gramercy Real Estate
CDO 2006-1 LTD, a Cayman Islands exempt entity, and Gramercy Real Estate CDO
2007-1 LTD, a Cayman Islands exempt entity.

 

 

 

 

SCHEDULE 2.01

 

LENDERS; COMMITMENTS

 

Revolving Commitments

 

Lender Name  Commitment Amount        JPMorgan Chase Bank, N.A.  $32,500,000.00 
       Bank of America, N.A.  $32,500,000.00         Morgan Stanley Bank, N.A. 
$26,250,000.00         Royal Bank of Canada  $26,250,000.00         The Bank of
New York Mellon  $26,250,000.00         U.S. Bank National Association 
$26,250,000.00         SunTrust Bank  $17,500,000.00         The Huntington
National Bank  $12,500,000.00         TOTAL:  $200,000,000 

 

 

 

 

Term Loan Commitments

 

Lender Name  Commitment Amount        JPMorgan Chase Bank, N.A.  $32,500,000.00 
       Bank of America, N.A.  $32,500,000.00         Morgan Stanley Bank, N.A. 
$26,250,000.00         Royal Bank of Canada  $26,250,000.00         The Bank of
New York Mellon  $26,250,000.00         U.S. Bank National Association 
$26,250,000.00         SunTrust Bank  $17,500,000.00         The Huntington
National Bank  $12,500,000.00         TOTAL:  $200,000,000 

 

 

 

SCHEDULE 3.05

 

UNENCUMBERED PROPERTIES

 

Owner   Property Name   Address Line   City   State   Zip GPT AUSTIN OWNER LLC  
Austin - Angelica Corporation   1307 Smith Rd   Austin   TX   78721 GPT BELLMAWR
OWNER LLC   Bellmawr - Fedex Philly   75 Haag Avenue   Bellmawr   NJ   8031 GPT
CALABASH BRANCH OWNER LP   Calabash Branch   10267 Beach Drive SW   Calabash  
NC   28467 GPT CHICAGO DEPOT OWNER LLC   Chicago - 2555 S Blue Island Avenue  
2555  South Blue Island Avenue   Chicago   IL   60608 GPT CHICAGO MANNHEIM OWNER
LLC   Chicago - 3800 North Mannheim   3800 North Mannheim Rd   Franklin Park  
IL   60131 GPT DEER PARK TERMINAL OWNER LLC   Deer Park - YRC Terminal   50 Burt
Drive   Deer Park   NY   11729 GPT EAST BRUNSWICK TERMINAL OWNER LLC   East
Brunswick Terminal - Conway   50 Edgeboro Road   East Brunswick   NJ   8816 GPT
ELGIN OWNER LLC   Elgin – 195 Corporate Drive   195 Corporate Drive   Elgin   IL
  60123 GPT ELK GROVE OWNER LLC   Elk Grove - Lunt Ave.   2401-2501  Lunt Avenue
  Elk Grove Village   IL   60007 GPT ELKRIDGE TERMINAL OWNER LLC   Elkridge -
New Penn Terminal   6351 South Hanover Road   Elkridge   MD   21075

 

 

 

 

Owner   Property Name   Address Line   City   State   Zip GPT EMMAUS BRANCH
OWNER LP   Emmaus Branch   235 Main Street   Emmaus   PA   18049 GPT GALESBURG
OWNER LLC   Galesburg - 1201 Enterprise Avenue   1201 Enterprise Ave   Galesburg
  IL   61401 GPT GARLAND OWNER LLC   Garland - Apex   3000 West Kingsley Road  
Garland   TX   75041 GPT GIG BOA PORTFOLIO OWNER LLC   Camelback-Bank Am*   1825
E. Buckeye Road   Phoenix   AZ   85034 GPT GIG BOA PORTFOLIO OWNER LLC  
Catalina-Bank Ame*   1825 E. Buckeye Road   Phoenix   AZ   85034 GPT GIG BOA
PORTFOLIO OWNER LLC   Maricopa-Bank Ami*   1825 E. Buckeye Road   Phoenix   AZ  
85034 GPT GIG BOA PORTFOLIO OWNER LLC   McDowell-Bank Ame*   1825 E. Buckeye
Road   Phoenix   AZ   85034 GPT GIG BOA PORTFOLIO OWNER LLC   Mesa Main - Main
Building   63 W. Main Street   Mesa   AZ   85201 GPT GIG BOA PORTFOLIO OWNER LLC
  South Mountain*   1825 E. Buckeye Road   Phoenix   AZ   85034 GPT GIG BOA
PORTFOLIO OWNER LLC   Bixby-Atlantic   3804 Atlantic Avenue   Long Beach   CA  
90801 GPT GIG BOA PORTFOLIO OWNER LLC   Calwa   2611 S. Cedar Avenue   Fresno  
CA   93725

 

 

 

 

Owner   Property Name   Address Line   City   State   Zip GPT GIG BOA PORTFOLIO
OWNER LLC   Cedar & Shields   3435 N. Cedar Avenue   Fresno   CA   93726 GPT GIG
BOA PORTFOLIO OWNER LLC   Coronado Branch   1199 Orange Avenue   Coronado   CA  
92118 GPT GIG BOA PORTFOLIO OWNER LLC   East Baskerfield   1201 Baker Street  
Bakersfield   CA   93305 GPT GIG BOA PORTFOLIO OWNER LLC   East Compton Brnch  
518 S. Long Beach Boulevard   Compton   CA   90221 GPT GIG BOA PORTFOLIO OWNER
LLC   El Segundo   835 N. Sepulveda Boulevard   El Segundo   CA   90245 GPT GIG
BOA PORTFOLIO OWNER LLC   Escondido Main   220 S. Escondido Blvd.   Escondido  
CA   92025 GPT GIG BOA PORTFOLIO OWNER LLC   Fresno Proof/Vault   2111 Tuolumme
Street   Fresno   CA   93721 GPT GIG BOA PORTFOLIO OWNER LLC   Gardena Main  
1450 W. Redondo Beach Blvd.   Gardena   CA   90247 GPT GIG BOA PORTFOLIO OWNER
LLC   Glendale Main   345 N. Brand Blvd.   Glendale   CA   91203 GPT GIG BOA
PORTFOLIO OWNER LLC   Inland Empire Cash   1275 S. Dupont Avenue   Ontario   CA
  91761

 

 

 

 

Owner   Property Name   Address Line   City   State   Zip GPT GIG BOA PORTFOLIO
OWNER LLC   Irvine Industrial   4101 Mac Arthur Blvd.   Newport Beach   CA  
92660 GPT GIG BOA PORTFOLIO OWNER LLC   Lincoln Heights   2400 N. Broadway   Los
Angeles   CA   90031 GPT GIG BOA PORTFOLIO OWNER LLC   Lynwood Branch   3505 E.
Imperial Highway   Lynwood   CA   90262 GPT GIG BOA PORTFOLIO OWNER LLC   North
Hollywood   5025 Lankershim Blvd.   North Hollywood   CA   91601 GPT GIG BOA
PORTFOLIO OWNER LLC   North Sacramento   1830 Del Paso Blvd.   Sacramento   CA  
95815 GPT GIG BOA PORTFOLIO OWNER LLC   Oak Park Branch   3810 Broadway  
Sacramento   CA   95817 GPT GIG BOA PORTFOLIO OWNER LLC   Pico-Vermont Brnch  
1232 S. Vermont Blvd.   Los Angeles   CA   90006 GPT GIG BOA PORTFOLIO OWNER LLC
  Pomona Main   444 S. Garey Avenue   Pomona   CA   91766 GPT GIG BOA PORTFOLIO
OWNER LLC   Riverside Main   3650 14th Street   Riverside   CA   92501 GPT GIG
BOA PORTFOLIO OWNER LLC   Salinas Main Brnch   405 Main Street   Salinas   CA  
93901

 

 

 

 

Owner   Property Name   Address Line   City   State   Zip GPT GIG BOA PORTFOLIO
OWNER LLC   San Bernadino Main   303 N. D Street   San Bernadino   CA   92401
GPT GIG BOA PORTFOLIO OWNER LLC   Santa Barbara   834 State Street   Santa
Barbara   CA   93101 GPT GIG BOA PORTFOLIO OWNER LLC   Santa Maria Branch   300
Town Center East   Santa Maria   CA   93454 GPT GIG BOA PORTFOLIO OWNER LLC  
Sepulveda-Devonshr   10300-10306 Sepul Veda Blvd.   Mission Hills   CA   91345
GPT GIG BOA PORTFOLIO OWNER LLC   Stockdale-Main Building   5021 California
Avenue   Bakersfield   CA   93309 GPT GIG BOA PORTFOLIO OWNER LLC   Sunnyvale
Main   444 S. Mathilda Avenue   Sunnyvale   CA   94086 GPT GIG BOA PORTFOLIO
OWNER LLC   Torrance Sartori   1255 Sartori Avenue   Torrance   CA   90501 GPT
GIG BOA PORTFOLIO OWNER LLC   Ventura Main Offic   1130 S. Victoria   Ventura  
CA   93003 GPT GIG BOA PORTFOLIO OWNER LLC   Willow-Daisy Brnch   600 W. Willow
Street   Long Beach   CA   90806 GPT GIG BOA PORTFOLIO OWNER LLC   Century Park
  1000 Century Park Road   Tampa   FL   33607

 

 

 

 



 

Owner   Property Name   Address Line   City   State   Zip GPT GIG BOA PORTFOLIO
OWNER LLC   Gulf to Bay - Main Bldng   1640 Gulf to Bay Blvd.   Clearwater   FL
  33755 GPT GIG BOA PORTFOLIO OWNER LLC   Jacksonville #100   9000 Southside
Blvd.   Jacksonville   FL   32256 GPT GIG BOA PORTFOLIO OWNER LLC   Jacksonville
#200   9000 Southside Blvd.   Jacksonville   FL   32256 GPT GIG BOA PORTFOLIO
OWNER LLC   Jacksonville #300   9000 Southside Blvd.   Jacksonville   FL   32256
GPT GIG BOA PORTFOLIO OWNER LLC   Jacksonville #400   9000 Southside Blvd.  
Jacksonville   FL   32256 GPT GIG BOA PORTFOLIO OWNER LLC   Jacksonville #500  
9000 Southside Blvd.   Jacksonville   FL   32256 GPT GIG BOA PORTFOLIO OWNER LLC
  Jacksonville #600   9000 Southside Blvd.   Jacksonville   FL   32256 GPT GIG
BOA PORTFOLIO OWNER LLC   Jacksonville #700   9000 Southside Blvd.  
Jacksonville   FL   32256 GPT GIG BOA PORTFOLIO OWNER LLC   Jacksonville Daycr  
9000 Southside Blvd.   Jacksonville   FL   32256 GPT GIG BOA PORTFOLIO OWNER LLC
  Jacksonville Garag   9000 Southside Blvd.   Jacksonville   FL   32256

 

 

 

 

Owner   Property Name   Address Line   City   State   Zip GPT GIG BOA PORTFOLIO
OWNER LLC   Jacksonville Schl   9000 Southside Blvd.   Jacksonville   FL   32256
GPT GIG BOA PORTFOLIO OWNER LLC   North Hialeah-Main Bldng   1 E. 49th Street  
Hialeah   FL   33013 GPT GIG BOA PORTFOLIO OWNER LLC   Port Charlotte-Main Bldng
  21175 Olean Blvd.   Port Charlotte   FL   33952 GPT GIG BOA PORTFOLIO OWNER
LLC   San Jose - Main Building   3535 University Blvd. West   Jacksonville   FL
  32217 GPT GIG BOA PORTFOLIO OWNER LLC   South Region TPC   17100 N.W. 59th
Avenue   Miami Lakes   FL   33015 GPT GIG BOA PORTFOLIO OWNER LLC   Westshore
Mall   100 N. Westshore Blvd.   Tampa   FL   33609 GPT GIG BOA PORTFOLIO OWNER
LLC   Bull Street   22 Bull Street   Savannah   GA   31401 GPT GIG BOA PORTFOLIO
OWNER LLC   Mission Facility   9500 Mission Road   Overland Park   KS   66206
GPT GIG BOA PORTFOLIO OWNER LLC   Annapolis Church   10 Church Circle  
Annapolis   MD   21402 GPT GIG BOA PORTFOLIO OWNER LLC   Highlandtown - BAL  
3415-3417 Eastern Avenue   Baltimore   MD   21224

 

 

 

 

Owner   Property Name   Address Line   City   State   Zip GPT GIG BOA PORTFOLIO
OWNER LLC   Richland Faclty-Mn Bldng   112 McClurg Street   Richland   MO  
65556 GPT GIG BOA PORTFOLIO OWNER LLC   South Glenstone-Mn Bldng*   2940 S.
Glenstone Avenue   Springfield   MO   65804 GPT GIG BOA PORTFOLIO OWNER LLC  
West Sunshine-Mn Bldng   710 W. Sunshine Street   Springfield   MO   65807 GPT
GIG BOA PORTFOLIO OWNER LLC   Albuquerque Op Ctr   725 6th Street N.W.  
Albuquerque   NM   87102 GPT GIG BOA PORTFOLIO OWNER LLC   Carrollton-Mn Bldng  
1101 S. Josey Lane   Carrollton   TX   75006 GPT GIG BOA PORTFOLIO OWNER LLC  
Greenspoint   12400 Interstate 45 North   Houston   TX   77060 GPT GIG BOA
PORTFOLIO OWNER LLC   Mission - Main Building   1101 N. Conway Avenue   Mission
  TX   78572 GPT GIG BOA PORTFOLIO OWNER LLC   Bellingham   112 E. Holly Street
  Bellingham   WA   98255 GPT GIG BOA PORTFOLIO OWNER LLC   Spokane Bankcard  
1616 S. Rustle Road   Spokane   WA   99224 GPT HACKS CROSSING OWNER LLC   Hacks
Crossing - Five Below   9105 Hacks Cross Road   Olive Branch   MS   38624

 

 

 

 

Owner   Property Name   Address Line   City   State   Zip GPT HAMPTON MAIN OWNER
LLC   Hampton Main   4301/4400 Hampton Avenue   St. Louis   MO   63109 GPT
HARRISBURG OWNER LP   Harrisburg - Allentown Boulevard   8051 Allentown
Boulevard   Harrisburg   PA   17112 GPT HIALEAH GARDENS OWNER LLC   Preferred
Freezer - Hialeah Gardens   13801 N.W. 112th Avenue   Hialeah Gardens   FL  
33018 GPT HOUSTON TERMINAL OWNER LLC   Houston - YRC Truck Terminal   9415
Wallisville Road   Houston   TX   77013 GPT MANASSAS WAREHOUSE OWNER LLC  
Manassas - Owens Drive   9101 Owens Drive   Manassas   VA   20111 GPT MANASSAS
WAREHOUSE OWNER LLC   Manassus - Euclid Avenue   8485 Euclid Avenue   Manassas  
VA   20111 GPT MORELAND AVE OWNER LLC   Atlanta Fedex   2701 Moreland Avenue  
Atlanta   GA   30315 GPT MORRISTOWN OFFICE OWNER LLC   Morristown Office   21
South Street   Morristown   NJ   7960 GPT NASHVILLE OWNER LLC   Nashville -
Nolensville Pike   5880 Nolensville Pike   Nashville   TN   37211 GPT ORLANDO
TERMINAL OWNER LLC   Orlando - YRC Truck Terminal   1265 LaQuinta Drive  
Orlando   FL   32809 GPT PERU OWNER LLC   Peru - 20 Unytite Drive   20 Unytite
Drive   Peru   IL   61354

 

 

 

 

Owner   Property Name   Address Line   City   State   Zip GPT SELIG DRIVE OWNER
LLC   Selig Drive - Kapstone   655 Selig Drive   Atlanta   GA   30336 GPT
SWEDESBORO FACILITY OWNER LLC   Swedesboro - Albert's Organic   1155 Commerce
Boulevard   Swedesboro   NJ   8085 GPT TAMPA ACLINE OWNER LLC   Tampa - Acline
Boulevard   4506 East Acline Boulevard   Tampa   FL   33605 GPT VERNON OWNER LP
  Vernon - 5764 Alcoa Avenue   5764 Alcoa Ave and 3311 Slauson Ave   Vernon   CA
  90058

 

* Eligible Ground Lease

 

 

 

 

SCHEDULE 3.06

 

DISCLOSED MATTERS

 

All material Contingent Obligations disclosed in the financial statements
referred to in Section 3.04 of the Agreement.

 

 

 

 

SCHEDULE 3.14

 

SUBSIDIARIES

 

Part (a) – Material Subsidiaries

 

Entity   Type of Entity   Jurisdiction GPT Austin Owner LLC   Limited Liability
Company   Delaware GPT Bellmawr Owner LLC   Limited Liability Company   Delaware
GPT BOA Portfolio Member LLC   Limited Liability Company   Delaware GPT Calabash
Branch Owner LP   Limited Partnership   Delaware GPT Calabash Branch Owner GP
LLC   Limited Liability Company   Delaware GPT Chicago Depot Owner LLC   Limited
Liability Company   Delaware GPT Chicago Mannheim Owner LLC   Limited Liability
Company   Delaware GPT Deer Park Terminal Owner LLC   Limited Liability Company
  Delaware GPT East Brunswick Terminal Owner LLC   Limited Liability Company  
Delaware GPT Elgin Owner LLC   Limited Liability Company   Delaware GPT Elk
Grove Owner LLC   Limited Liability Company   Delaware GPT Elkridge Terminal
Owner LLC   Limited Liability Company   Delaware GPT Emmaus Branch Owner LP  
Limited Partnership   Delaware GPT Emmaus Branch Owner GP LLC   Limited
Liability Company   Delaware GPT Galesburg Owner LLC   Limited Liability Company
  Delaware GPT Garland Owner LLC   Limited Liability Company   Delaware GPT GIG
BOA Portfolio Holdings LLC   Limited Liability Company   Delaware GPT GIG BOA
Portfolio Owner LLC   Limited Liability Company   Delaware GPT Hacks Crossing
Owner LLC   Limited Liability Company   Delaware GPT Hampton Main Owner LLC  
Limited Liability Company   Delaware GPT Harrisburg Owner LP   Limited
Partnership   Delaware GPT Harrisburg Owner GP LLC   Limited Liability Company  
Delaware GPT Hialeah Gardens Owner LLC   Limited Liability Company   Delaware
GPT Houston Terminal Owner LLC   Limited Liability Company   Delaware GPT
Manassas Warehouse Owner LLC   Limited Liability Company   Delaware GPT Moreland
Ave Owner LLC   Limited Liability Company   Delaware GPT Morristown Office Owner
LLC   Limited Liability Company   Delaware GPT Nashville Owner LLC   Limited
Liability Company   Delaware GPT Orlando Terminal Owner LLC   Limited Liability
Company   Delaware GPT Peru Owner LLC   Limited Liability Company   Delaware GPT
Selig Drive Owner LLC   Limited Liability Company   Delaware GPT Swedesboro
Facility Owner LLC   Limited Liability Company   Delaware GPT Tampa Acline Owner
LLC   Limited Liability Company   Delaware GPT Vernon Owner LP   Limited
Partnership   Delaware GPT Vernon Owner LLC   Limited Liability Company  
Delaware

 

 

 

Part (b) – Material Investment Affiliates

 

Entity   Type of Entity   Jurisdiction 200 Franklin Trust   Statutory Trust  
Delaware

 

Part (c) – Subscription, Options, Warrants, Call Rights, etc.

 

None.

 

 

 

 

SCHEDULE 6.08

 

EXISTING RESTRICTIONS

 

None.

 

 

 

 



EXHIBIT A



 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:           2. Assignee:         [and is [a Lender] [an
Affiliate/Approved Fund of [identify Lender]1] ]     3. Borrower: GPT Property
Trust LP       4. Administrative Agent: JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement       5. Credit Agreement: The
Revolving Credit and Term Loan Agreement dated as of June 9, 2014 among GPT
Property Trust LP, the Lenders from time to time party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders



 

 





1          Select as applicable.

 

 

 



 

6.Assigned Interest:

  

Facility
Assigned2   Aggregate Amount of
Commitment/Loans
for all Lenders   Amount of
Commitment/Loans
Assigned   Percentage Assigned
of
Commitment/Loans3     $   $   %     $   $   %     $   $   %

  

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]         By:       Title:

 

  ASSIGNEE       [NAME OF ASSIGNEE]         By:       Title:

 



 

2             Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.,
“Revolving Commitment,” “Term Loan Commitment,” etc.)

3             Set forth, to at least 9 decimals, as a percentage of the
applicable Commitment/Loans of all Lenders thereunder.



 

 

 

  

[Consented to and]4 Accepted:

 

JPMORGAN CHASE BANK, N.A., as   Administrative Agent       By       Title:  

 

[Consented to:]5

 

[NAME OF RELEVANT PARTY]         By     Title:  

 



 



4                To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

5                To be added only if the consent of the Borrower and/or other
parties (e.g. Swingline Lender, Issuing Bank) is required by the terms of the
Credit Agreement.

  

 

 

 

ANNEX 1 

 

STANDARD TERMS AND CONDITIONS FOR

 ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by the
Assignor, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit
Agreement, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any collateral thereunder, (iii)
the financial condition of the Company, the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of the Credit Agreement or
(iv) the performance or observance by the Company, the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements referred to in Section 3.04 thereof or delivered pursuant
to Section 5.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and (v) attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Agreement are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

 

 

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

 

 

 

EXHIBIT B

 

FORM OF BORROWING REQUEST

 

Date: ____________, 201_

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of June 9, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among GPT Property
Trust LP, a Delaware limited partnership (the “Borrower”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent for
the Lenders (the “Administrative Agent”).

 

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of Revolving Loans             1. On [___________], 201_ (the
“Borrowing Date”)1.             2. In the principal amount of $ _____________.2
            3. Comprised of [Eurodollar Borrowing][ABR Borrowing].            
4. For Eurodollar Borrowings: with an Interest Period of ___ months.            
5. To be wired to the following account in accordance with Section 2.07 of the
Credit Agreement: [Location] [Name] [Account Number].           ¨ A Borrowing of
Term Loans             1. On [___________], 201_ (the “Borrowing Date”)3.      
      2. In the principal amount of $ _____________.4             3. Comprised
of [Eurodollar Borrowing][ABR Borrowing].             4. For Eurodollar
Borrowings: with an Interest Period of ___ months.

 

 





1 The Borrowing Date must be a Business Day.

2 Subject to the exceptions set forth in Section 2.02(c) of the Credit
Agreement, (1) any Borrowing of Eurodollar Loans must be in a minimum principal
amount of $1,000,000 or a whole multiple of $500,000 in excess of that amount
and (2) any Borrowing of ABR Loans must be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess of that amount.

3 The Borrowing Date must be a Business Day.

4 Subject to the exceptions set forth in Section 2.02(c) of the Credit
Agreement, (1) any Borrowing of Eurodollar Loans must be in a minimum principal
amount of $1,000,000 or a whole multiple of $500,000 in excess of that amount
and (2) any Borrowing of ABR Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess of that amount.

 

 

 

 

    5. To be wired to the following account in accordance with Section 2.07 of
the Credit Agreement: [Location] [Name] [Account Number].           ¨ A
Borrowing of Swingline Loans             1. On [___________], 201_ (the
“Borrowing Date”)5.             2. In the amount of $ ____________.6           ¨
The [issuance][amendment][renewal][extension] of a Letter of Credit            
1. On [___________], 201_ (the “Effective Date”)7.             2. With an
expiration date of [___________].             3. In the amount of $ .          
  4. The name and address of the beneficiary is: [______________ ].            
[5. The identification number of the Letter of Credit is [______________].]8

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the [Borrowing Date][Effective Date] and after giving effect to the
requested [Borrowing][issuance, amendment, renewal or extension]:

 

(a)          The representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
and as of the [Borrowing Date][Effective Date] (except to the extent that any
such representation and warranty expressly relates to an earlier date, in which
case such representation and warranty is true and correct as of such earlier
date); and

 

(b)          No Default or Event of Default has occurred and is continuing.

 

If notice of the requested Borrowing was previously given by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.03 of the Credit Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE TO FOLLOW]

 



 



5 The Borrowing Date must be a Business Day.

6 Any Borrowing of Swingline Loans must be in a minimum principal amount of
[$1,000,000] or a whole multiple of $500,000 in excess of that amount, or an
amount required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) of the Credit Agreement.

7 The Effective Date must be a Business Day.

8 Line 6 to be included only for an amendment to, or a renewal or extension of,
an issued and outstanding Letter of Credit.

  

 

 

 

  Borrower       GPT PROPERTY TRUST LP         By: Gramercy Property Trust Inc.,
its general partner         By:     Name:    Title: 

 

 

 

 

EXHIBIT C-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June 9, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among GPT Property Trust LP, a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:       Name:   Title:

 

Date: ________ __, 201[_]

 

 

 

 

EXHIBIT C-2 

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June 9, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among GPT Property Trust LP, a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (the “Administrative Agent”).

 

Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8ECI from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:       Name:   Title:

 

Date: ________ __, 201[_]

 

Exhibit C-2 - 1

 

 

EXHIBIT C-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June 9, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among GPT Property Trust LP, a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (the “Administrative Agent”).

 

Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:       Name:   Title:

 

Date: ________ __, 201[_]

 

 

 

 

EXHIBIT C-4 

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June 9, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among GPT Property Trust LP, a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (the “Administrative Agent”).

 

Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8ECI from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:       Name:   Title:

 

Date: ________ __, 201[_]

 

 

 

 

EXHIBIT D-1

 

FORM OF REVOLVING LOAN NOTE

 

$[__________] [Date]

 

FOR VALUE RECEIVED, the undersigned, GPT Property Trust LP, a Delaware limited
partnership (the “Borrower”), promises to pay, without offset or counterclaim,
to the order of [_________________] (hereinafter, together with its successors
in title and permitted assigns, the “Lender”) in care of the Administrative
Agent to the Administrative Agent’s address at 10 South Dearborn, Chicago,
Illinois 60603, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of [_______________]
Dollars ($[______________]) or, if less, the aggregate unpaid principal amount
of all Revolving Loans made by the Lender to the Borrower pursuant to the
Revolving Credit and Term Loan Agreement, dated as of June 9, 2014, among the
Lender, the Borrower, the other lending institutions named therein and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”) (as
amended, restated, replaced, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement. Unless otherwise provided herein, the rules of interpretation set
forth in Article I of the Credit Agreement shall be applicable to this Note.

 

The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement. Late charges and other
charges and default rate interest shall be paid by Borrower in accordance with,
and subject to, the terms and conditions of the Credit Agreement. The entire
outstanding principal amount of this Note, together with all accrued but unpaid
interest thereon, shall be due and payable in full on the Maturity Date. The
Lender may endorse the record relating to this Note with appropriate notations
evidencing advances and payments of principal hereunder as contemplated by the
Credit Agreement. Such notations shall, to the extent not inconsistent with the
notations made by the Administrative Agent in the Register, be conclusive and
binding on the Borrower in the absence of manifest error; provided, however,
that the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of the Borrower.

 

Payments of both principal and interest are to be made in the currency in which
such Revolving Loan was made and as specified in the Credit Agreement in
immediately available funds to the account designated by the Administrative
Agent pursuant to the Credit Agreement.

 

This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.16 of the Credit
Agreement) in the manner and to the extent specified in the Credit Agreement.
The principal of this Note, the interest accrued on this Note and all other
obligations of the Borrower are full recourse obligations of the Borrower.

 



 

 

 

In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

 

The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.

 

THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page to Follow]

 

 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.

 

  GPT Property Trust LP         By: Gramercy Property Trust Inc., its general
partner         By:     Name:       Title:  

 

Exhibit D-1 - 3

 

 

REVOLVING LOANS AND PRINCIPAL PAYMENTS

 



Date   Amount of                       Loan   Interest   Amount of   Unpaid    
      Made   Period   Principal Repaid   Principal Balance         ABR  
Eurodollar
Rate   (If
Applicable)   ABR  

Eurodollar

Rate

  ABR  

Eurodollar

Rate

  Total   Notation
Made By                                                                        
                                                                               







  

 

 

 

EXHIBIT D-2

 

FORM OF TERM LOAN NOTE

 



$[__________] [Date]



 

FOR VALUE RECEIVED, the undersigned, GPT Property Trust LP, a Delaware limited
partnership (the “Borrower”), promises to pay, without offset or counterclaim,
to the order of [_________________] (hereinafter, together with its successors
in title and permitted assigns, the “Lender”) in care of the Administrative
Agent to the Administrative Agent’s address at 10 South Dearborn, Chicago,
Illinois 60603, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of [_______________]
Dollars ($[______________]) or, if less, the aggregate unpaid principal amount
of all Term Loans made by the Lender to the Borrower pursuant to the Revolving
Credit and Term Loan Agreement, dated as of June 9, 2014, among the Lender, the
Borrower, the other lending institutions named therein and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”) (as amended,
restated, replaced, extended, supplemented or modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement. Unless
otherwise provided herein, the rules of interpretation set forth in Article I of
the Credit Agreement shall be applicable to this Note.

 

The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement. Late charges and other
charges and default rate interest shall be paid by Borrower in accordance with,
and subject to, the terms and conditions of the Credit Agreement. The entire
outstanding principal amount of this Note, together with all accrued but unpaid
interest thereon, shall be due and payable in full on the Maturity Date. The
Lender may endorse the record relating to this Note with appropriate notations
evidencing advances and payments of principal hereunder as contemplated by the
Credit Agreement. Such notations shall, to the extent not inconsistent with the
notations made by the Administrative Agent in the Register, be conclusive and
binding on the Borrower in the absence of manifest error; provided, however,
that the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of the Borrower.

 

Payments of both principal and interest are to be made in the currency in which
such Term Loan was made and as specified in the Credit Agreement in immediately
available funds to the account designated by the Administrative Agent pursuant
to the Credit Agreement.

 

This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.16 of the Credit
Agreement) in the manner and to the extent specified in the Credit Agreement.
The principal of this Note, the interest accrued on this Note and all other
obligations of the Borrower are full recourse obligations of the Borrower.

 



Exhibit D-2 - 1

 

 

In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

 

The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.

 

THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page to Follow]

 

Exhibit D-2 - 2

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.

 

  GPT Property Trust LP         By: Gramercy Property Trust Inc., its general
partner         By:     Name:       Title:  

 

Exhibit D-2 - 3

 

 

TERM LOANS AND PRINCIPAL PAYMENTS

 

 



Date   Amount of                       Loan   Interest   Amount of   Unpaid    
      Made   Period   Principal Repaid   Principal Balance         ABR  
Eurodollar
Rate   (If
Applicable)   ABR  

Eurodollar

Rate

  ABR  

Eurodollar

Rate

  Total   Notation
Made By                                                                        
                                                                               

 

Exhibit D-2 - 4

 

 

EXHIBIT D-3

 

FORM OF SWINGLINE LOAN NOTE

  



$20,000,000 June __, 2014



 

FOR VALUE RECEIVED, the undersigned, GPT PROPERTY TRUST LP, a Delaware limited
partnership (the “Borrower”), promises to pay, without offset or counterclaim,
to the order of JPMorgan Chase Bank, N.A. (hereinafter, together with its
successors in title and permitted assigns, the “Lender”) in care of the
Administrative Agent to the Administrative Agent’s address at 10 South Dearborn,
Chicago, Illinois 60603, or at such other address as may be specified in writing
by the Administrative Agent to the Borrower, the principal sum of Twenty Million
Dollars ($20,000,000) or, if less, the aggregate unpaid principal amount of all
Swingline Loans made by the Lender to the Borrower pursuant to the Revolving
Credit and Term Loan Agreement, dated as of June 9, 2014, among the Lender, the
Borrower, the other lending institutions named therein and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”) (as amended,
restated, replaced, extended, supplemented or modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement. Unless
otherwise provided herein, the rules of interpretation set forth in Article I of
the Credit Agreement shall be applicable to this Note.

 

The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest on the principal amount unpaid at the rates
and times set forth in the Credit Agreement and in all cases in accordance with
the terms of the Credit Agreement. Late charges and other charges and default
rate interest shall be paid by Borrower in accordance with, and subject to, the
terms and conditions of the Credit Agreement. The entire outstanding principal
amount of this Note, together with all accrued but unpaid interest thereon,
shall be due and payable in full on the Maturity Date. The Lender may endorse
the record relating to this Note with appropriate notations evidencing advances
and payments of principal hereunder as contemplated by the Credit Agreement.
Such notations shall, to the extent not inconsistent with the notations made by
the Administrative Agent in the Register, be conclusive and binding on the
Borrower in the absence of manifest error; provided, however, that the failure
of any Lender to make any such notations shall not limit or otherwise affect any
Obligations of the Borrower.

 

Payments of both principal and interest are to be made in the currency in which
such Swingline Loan was made and as specified in the Credit Agreement in
immediately available funds to the account designated by the Administrative
Agent pursuant to the Credit Agreement.

 

This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty in the manner and to the extent specified in the Credit
Agreement. The principal of this Note, the interest accrued on this Note and all
other obligations of the Borrower are full recourse obligations of the Borrower.

 



Exhibit D-3 - 1

 

 

In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

 

The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.

 

THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page to Follow]

 

Exhibit D-3 - 2

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.

 

  GPT Property Trust LP         By: Gramercy Property Trust Inc., its general
partner         By:     Name:       Title:  

  

Exhibit D-3 - 3

 

SWINGLINE LOANS AND PRINCIPAL PAYMENTS

 

        Amount of   Balance of         Amount   Principal Paid   Principal  
Notation Date   of Loan   or Prepaid   Unpaid   Made By:                        
                                               

  

Exhibit D-3 - 4

 

 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

For the Fiscal [Quarter][Year] ended _______________, ____

 

To:JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of June 9, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among GPT Property Trust
LP, a Delaware limited partnership (the “Borrower”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMorgan Chase Bank, N.A., as the Administrative Agent.

 

The undersigned Financial Officer hereby certifies as of the date hereof that
[he][she] is the ___________________________________ of the [Company][Borrower],
and that, as such, [he][she] is authorized to execute and deliver this
Compliance Certificate (this “Certificate”) to the Administrative Agent on the
behalf of the [Company][Borrower], and that:

 

[Use the following paragraph 1 for fiscal year-end financial statements]

 

1.          The Company has delivered the year-end audited financial statements
required by Section 5.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report of an independent certified
public accountant required by such section.

 

[Use the following paragraph 1 for fiscal quarter-end financial statements]

 

1.          The Company has delivered the unaudited financial statements
required by Section 5.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present in
all material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP as of such date and for such period, subject to normal year-end audit
adjustments and the absence of footnotes.

 

2.          [To the knowledge of the undersigned, no Default has occurred and is
continuing.] [To the knowledge of the undersigned, the following is a list of
each Default that has occurred and is continuing and the actions taken or
proposed to be taken with respect thereto:]

 

3.          The Borrower is in compliance with the financial covenants in
Sections 6.04 and 6.12 as of the last day of the [fiscal quarter][fiscal year]
ended as of the above date. The financial covenant analyses and information set
forth on the schedules attached hereto are true and correct in all material
respects on and as of the date of this Compliance Certificate.

 

4.          [No change in GAAP or in the application thereof has occurred since
the date of the audited financial statements referred to in Section 3.04 of the
Agreement.] [The following is a list of each change in GAAP or in the
application thereof that has occurred since the date of the audited financial
statements referred to in Section 3.04 of the Agreement and the effect of such
change on the financial statements referred to in paragraph (1):]

 

5.          [Attached hereto as Exhibit A are updates to Schedule(s) [CDOS],
[EGL], [ES] and [3.05]]14

 

[Signature on the following page.]

 



 



14 Include to the extent applicable.

 

Exhibit E - 1

 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _______, ______________.

 

      Name:   Title:

 

Exhibit E - 2

 

 

[Attach Schedule of

Financial Covenant Compliance]

 

Exhibit E - 3

